Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

First Amendment, dated as of September 22, 2014 (this “Amendment”), to the
Credit Agreement dated as of September 12, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HENRY
SCHEIN, INC. (the “Borrower”), the several lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and the other agents party thereto.
J.P. MORGAN SECURITIES LLC is acting as sole lead arranger and sole bookrunner
in connection with this Amendment.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
be amended as set forth herein to, among other things, extend the Termination
Date of the Commitments of each Lender designated as an Extending Lender on its
signature page hereto (each, an “Extending Lender”);

WHEREAS, the Majority Lenders and the Extending Lenders are willing to effect
the amendment and extension set forth herein on the terms and subject to the
conditions of this Amendment; and

WHEREAS, each Extending Lender wishes to extend its Commitments (as defined in
the Credit Agreement immediately prior to giving effect to this Amendment, an
“Existing Commitments”) and, at the discretion of the Extending Lender, to
provide Additional Commitments (as defined below) on the terms set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended in accordance with Exhibit A hereto by deleting the stricken text
(indicated textually in the same manner as the following example: ) and by
inserting the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text), in each case in the place where
such text appears therein.

SECTION 3. Amendments to Schedules. Schedule I to the Credit Agreement (Names
and Revolving Credit Commitments of Lenders) is hereby amended in its entirety
as set forth in Exhibit B hereto (“Amended Schedule I”) (and the Lenders hereby
waive the requirements of Section 2.6 of the Credit Agreement to the extent
necessary to reflect the changes to the Commitments set forth in Exhibit A
hereto).

SECTION 4. Amendments to Exhibits. Exhibit I to the Credit Agreement (Form of
Guarantee) is hereby amended in accordance with Exhibit C hereto by deleting the
stricken text (indicated textually in the same manner as the following example:
) and by inserting the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), in each case in the
place where such text appears therein.

SECTION 5. Extended Commitments.



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions set forth herein, each Extending Lender
agrees (i) to the terms of this Amendment and the Credit Agreement as amended
hereby, (ii)(x) to convert 100% of its Existing Commitments into Commitments as
amended and extended pursuant to the terms of this Amendment (“Extended
Commitments”), (y) to the extent applicable, to increase its Existing
Commitments to the amounts set forth in Amended Schedule I under the headings
“Revolving Credit Commitment”, “Multicurrency Commitment” and “Swingline
Commitment” opposite such Extending Lender’s name (any such increase to its
Existing Commitments, an “Additional Commitment”) and (iii) that the amount of
its aggregate Commitments as of the First Amendment Effective Date shall be as
set forth in Amended Schedule I under the headings “Revolving Credit
Commitment”, “Multicurrency Commitment” and “Swingline Commitment” opposite such
Extending Lender’s name (and, with respect to the Issuing Lender, in the
definition of “L/C Commitment” as amended by this Amendment).

(b) The Existing Commitments of each Lender that is not an Extending Lender
shall be replaced with Additional Commitments of an Extending Lender, at the
discretion of the Administrative Agent, and the Existing Commitments of such
Lender shall terminate as of the First Amendment Effective Date and the Borrower
shall pay any and all amounts owing to such Lender in accordance with the Credit
Agreement as in effect immediately prior to giving effect to this Amendment.

(c) Each Extending Lender hereby agrees to waive any costs described in
Section 3.11 of the Credit Agreement incurred by such Extending Lender to the
extent they may arise in connection with this Amendment or the transactions
contemplated hereby.

(d) The Commitments and Revolving Credit Loans shall be reallocated among the
Extending Lenders listed on Amended Schedule I. On the First Amendment Effective
Date and immediately after giving effect to such reallocations, the respective
Commitments of each Extending Lender shall be as set forth on Amended Schedule I
(and, with respect to the Issuing Lender, in the definition of “L/C Commitment”
as amended by this Amendment). With respect to such reallocation, each Extending
Lender other than JPMorgan Chase, Bank N.A. shall be deemed to have acquired
Commitments from JPMorgan Chase Bank, N.A. in accordance with procedures
reasonably acceptable to the Administrative Agent such that substantially
simultaneously with the First Amendment Effective Date each Extending Lender
listed on Amended Schedule I holds Commitments in an aggregate principal amount
equal to the amount set forth under the headings “Revolving Credit Commitment”,
“Multicurrency Commitment” and “Swingline Commitment” opposite such Extending
Lender’s name and each such Extending Lender holds its ratable share (as
calculated in accordance with Amended Schedule I) of any outstanding Revolving
Credit Loans and participations in Swingline Loans and Letters of Credit.

SECTION 6. Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms and reaffirms that, after giving effect to this
Amendment, (i) the representations and warranties contained in Section 5 of the
Credit Agreement and in the other Loan Documents shall be true correct in all
material respects on and as of the date hereof as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default or
Event of Default shall have occurred and be continuing on and as of the date
hereof or immediately after giving effect to this Amendment.

SECTION 7. Conditions to Effectiveness. This Amendment and the obligations of
each Extending Lender to make Extended Commitments and Additional Commitments
shall, in each case, become effective on the date on which the following
conditions precedent have been satisfied or waived (the date on which such
conditions shall have been so satisfied or waived, the “First Amendment
Effective Date”):

 

- 2 -



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent, the Majority Lenders and each Extending
Lender a counterpart of this Amendment executed and delivered on behalf of such
party.

(b) The Administrative Agent shall have received an Acknowledgement and Consent
substantially in the form attached hereto as Exhibit D, executed and delivered
by each Guarantor (to the extent there are any Guarantors as of the First
Amendment Effective Date).

(c) The Administrative Agent and the Lenders shall have received a written
opinion of counsel to the Borrower and the Guarantors (to the extent there are
any Guarantors as of the First Amendment Effective Date) in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received:

(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and/or any of
the Guarantors (to the extent there are any Guarantors as of the First Amendment
Effective Date) as the Administrative Agent may require to evidence the
identities, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents; and

(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and each Guarantor (to
the extent there are any Guarantors as of the First Amendment Effective Date) is
duly organized or formed, validly existing and in good standing, including
certified copies of the organization documents and certificates of good standing
with respect to the Borrower and the Guarantors (to the extent there are any
Guarantors as of the First Amendment Effective Date).

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (f) and (g) of this Section 7 have been satisfied as of the First
Amendment Effective Date.

(f) The representations and warranties contained in Section 5 of the Credit
Agreement and in the other Loan Documents shall be true correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(g) No Default or Event of Default shall have occurred and be continuing on and
as of the First Amendment Effective Date or immediately after giving effect to
this Amendment.

(h) The Administrative Agent shall have received (A) Revolving Credit Notes
executed by the Borrower in favor of each Lender requesting such a Note, each in
a principal amount equal to such Lender’s Revolving Credit Commitment after
giving effect to this Amendment and (B) a Swingline Note executed by the
Borrower in favor of the Swingline Lender (if it requests such a Note) in the
principal amount of the Swingline Commitment after giving effect to this
Amendment.

 

- 3 -



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received all fees required to be paid on
or prior to the First Amendment Effective Date and all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under the Credit
Agreement for which invoices have been presented to Borrower.

(j) The Administrative Agent shall have received all documentation and other
information with respect to the Borrower and the Guarantors as required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(k) In the good faith judgment of the Administrative Agent and the Lenders:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the First
Amendment Effective Date that has had or could reasonably be expected to result
in a Material Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and

(iii) the Borrower shall have received all approvals, consents and waivers, and
shall have made or given all necessary filings and notices, as shall be required
to consummate the transactions contemplated hereby without the occurrence of any
material default under, conflict with or violation of (A) any applicable law,
rule, regulation, order or decree of any Governmental Authority or arbitral
authority or (B) any agreement, document or instrument to which the Borrower or
any Subsidiary is a party or by which any of them or their properties is bound.

SECTION 8. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the First Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

(b) The Borrower agrees with respect to each Loan Document to which it is a
party that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

SECTION 9. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent and its affiliates for all their reasonable and invoiced out of pocket
costs and expenses incurred in connection with the development, preparation and
execution of this Amendment and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements of Simpson Thacher & Bartlett
LLP, counsel to the Administrative Agent.

SECTION 10. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

HENRY SCHEIN, INC., as Borrower By:  

/s/ Ferdinand Jahnel

Name: Ferdinand Jahnel Title: VP and Treasurer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as an Extending Lender

By:  

/s/ Anthony Galea

Name: Anthony Galea

Title: Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

as an Extending Lender

By:  

/s/ William Conlan

Name: William Conlan Title: Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

U.S. Bank, National Association,

as an Extending Lender

By:  

/s/ Joseph M. Schnorr

Name: Joseph M. Schnorr Title: Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Extending Lender By:  

/s/ Brian McNany

Name: Brian McNany Title: Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as an Extending Lender By:  

/s/ Ken Hamilton

Name: Ken Hamilton Title: Managing Director By:  

/s/ Elaine Tung

Name: Elaine Tung Title: Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

The Bank of New York Mellon, as an Extending Lender By:  

/s/ Thomas J. Tarasovich, Jr.

Name: Thomas J. Tarasovich, Jr. Title: Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Extending Lender

By:

 

/s/ Steven J. Melicharek

Name: Steven J. Melicharek

Title: Senior Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

TD Bank, N.A., as an Extending Lender By:  

/s/ Michele Dragonetti

Name: Michele Dragonetti Title: SVP

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch, as an Extending Lender By:  

/s/ Barry Fehily

Name: Barry Fehily Title: Managing Director By:  

/s/ Shaun Hawley

Name: Shaun Hawley

Title: Vice President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as an Extending Lender By:  

/s/ Robert Grillo

Name: Robert Grillo Title: Director

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Extending Lender By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

De Lage Landen Financial Services, as an Extending Lender By:  

/s/ Amy Nelson

Name:   Amy Nelson Title:   President, Global Healthcare and Clean Technology

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Exhibit A

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTIONCONFORMED VERSION

 

 

 

$500,000,000

CREDIT AGREEMENT1

among

HENRY SCHEIN, INC.,

as Borrower,

The Several Lenders Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent,

U.S. BANK NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

UNICREDIT BANK AG, NEW YORK BRANCH

and

THE BANK OF NEW YORK MELLON,

as Co-Documentation Agents

Dated as of September 12, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Sole Bookrunner

HSBC BANK USA, NATIONAL ASSOCIATION, as Joint Lead Arranger

 

1 Conformed to reflect amendments made pursuant to the First Amendment, dated as
of September 22, 2014.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1. DEFINITIONS

     1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      2630   

1.3

   Rounding      2731   

1.4

   References to Agreements and Laws      2731   

Section 2. AMOUNT AND TERMS OF COMMITMENTS

     2731   

2.1

   Revolving Credit Commitments      2731   

2.2

   Procedure for Revolving Credit Borrowing      2732   

2.3

   Swingline Commitment      2933   

2.4

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      2933   

2.5

   Fees      3136   

2.6

   Termination or Reduction of Commitments      3236   

2.7

   Increase in Commitments      3237   

2.8

   Repayment of Revolving Credit Loans      3338   

Section 3. CERTAIN PROVISIONS APPLICABLE TO THE LOANS

     3438   

3.1

   Optional and Mandatory Prepayments      3438   

3.2

   Conversion and Continuation Options      3540   

3.3

   Maximum Number of Tranches      3540   

3.4

   Interest Rates and Payment Dates      3540   

3.5

   Computation of Interest and Fees      3641   

3.6

   Inability to Determine Interest Rate      3742   

3.7

   Pro Rata Treatment and Payments      3742   

3.8

   Illegality      3944   

3.9

   Requirements of Law      3944   

3.10

   Taxes      4146   

3.11

   Break Funding Payments      4550   

3.12

   Change of Lending Office      4651   

 

i



--------------------------------------------------------------------------------

3.13

   Replacement of Lenders      4651   

3.14

   Defaulting Lenders      4752   

3.15

   Evidence of Debt      4954   

Section 4. LETTERS OF CREDIT

     5055   

4.1

   L/C Commitment      5055   

4.2

   Procedure for Issuance of Letter of Credit      5055   

4.3

   Fees and Other Charges      5055   

4.4

   L/C Participations      5156   

4.5

   Reimbursement Obligation of the Borrower      5257   

4.6

   Obligations Absolute      5358   

4.7

   Letter of Credit Payments      5358   

4.8

   Cash Collateralization      5358   

4.9

   Letter of Credit Rules      5459   

Section 5. REPRESENTATIONS AND WARRANTIES

     5459   

5.1

   Financial Condition      5459   

5.2

   No Material Adverse Change      5560   

5.3

   Organization; Powers      5560   

5.4

   Authorization; Enforceability      5560   

5.5

   Governmental Approvals; No Conflicts      5661   

5.6

   No Material Litigation      5661   

5.7

   Compliance with Laws and Agreements      5661   

5.8

   Taxes      5761   

5.9

   Purpose of Loans      5762   

5.10

   Environmental Matters      5762   

5.11

   Disclosure      5762   

5.12

   Ownership of Property: Liens      5862   

5.13

   ERISA      5863   

5.14

   Subsidiaries      5863   

5.15

   Investment and Holding Company Status      5863   

5.16

   Guarantors      5863   

5.17

   Anti-Corruption Laws and Sanctions      63   

 

ii



--------------------------------------------------------------------------------

Section 6. CONDITIONS PRECEDENT

     5964   

6.1

   Conditions to Initial Loans and Letters of Credit      5964   

6.2

   Conditions to Each Loan and Letter of Credit      6166   

Section 7. AFFIRMATIVE COVENANTS

     6166   

7.1

   Financial Statements      6267   

7.2

   Certificates; Other Information      6267   

7.3

   Conduct of Business and Maintenance of Existence      6368   

7.4

   Payment of Obligations      6368   

7.5

   Maintenance of Properties      6469   

7.6

   Maintenance of Insurance      6469   

7.7

   Books and Records      6469   

7.8

   Inspection Rights      6469   

7.9

   Compliance with Laws      6570   

7.10

   Use of Proceeds      6570   

7.11

   Notices      6570   

7.12

   Guarantors      6671   

Section 8. NEGATIVE COVENANTS

     6671   

8.1

   Financial Covenants      6671   

8.2

   Limitation on Liens      6671   

8.3

   Limitation on Indebtedness      6873   

8.4

   Fundamental Changes      6974   

8.5

   Dispositions      7075   

8.6

   ERISA      7175   

8.7

   Transactions with Affiliates      7176   

8.8

   Restrictive Agreements      7176   

8.9

   Use of Proceeds      77   

 

iii



--------------------------------------------------------------------------------

Section 9. EVENTS OF DEFAULT

     7277   

Section 10. THE ADMINISTRATIVE AGENT

     7580   

10.1

   Appointment      7580   

10.2

   Delegation of Duties      7580   

10.3

   Exculpatory Provisions      7580   

10.4

   Reliance by Administrative Agent      7581   

10.5

   Notice of Default      7681   

10.6

   Non-Reliance on Administrative Agent and Other Lenders      7782   

10.7

   Indemnification      7782   

10.8

   Administrative Agent in Its Individual Capacity      7883   

10.9

   Successor Administrative Agent      7883   

10.10

   The Joint Lead Arrangers, the Sole Bookrunner, the Syndication Agent and the
Co-Documentation Agents      7883   

Section 11. MISCELLANEOUS

     7984   

11.1

   Amendments and Waivers      7984   

11.2

   Notices      8085   

11.3

   No Waiver; Cumulative Remedies      8186   

11.4

   Survival of Representations and Warranties      8186   

11.5

   Payment of Expenses and Taxes      8186   

11.6

   Successors and Assigns; Participations and Assignments      8287   

11.7

   Adjustments; Set-off      8791   

11.8

   Counterparts      8792   

11.9

   Severability      8892   

11.10

   Integration      8893   

11.11

   GOVERNING LAW      8893   

11.12

   Submission To Jurisdiction; Waivers      8893   

11.13

   Acknowledgements      8994   

11.14

   Confidentiality      8994   

11.15

   USA Patriot Act      9095   

11.16

   Judgment      9095   

11.17

   WAIVERS OF JURY TRIAL      9195   

11.18

   No Fiduciary Duty      9196   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule IA    Names and Revolving Credit Commitments of Lenders Schedule IB   
Swingline Commitments Schedule II    Existing Letters of Credit Schedule 5.10   
Disclosed Matters Schedule 5.14    Subsidiaries Schedule 8.2    Liens Schedule
8.3    Subsidiary Indebtedness Schedule 8.8    Restrictive Agreements EXHIBITS
Exhibit A    Form of Revolving Credit Loan Borrowing Notice Exhibit B    Form of
Swingline Loan Borrowing Notice Exhibit C    Form of Assumption Agreement
Exhibit D    [Reserved] Exhibit E    Form of Revolving Credit Note Exhibit F   
Form of Swingline Note Exhibit G    Form of Compliance Certificate Exhibit H   
Form of Assignment and Acceptance Exhibit I    Form of Guarantee Exhibit J   
Form of U.S. Tax Compliance Certificate Exhibit K    Mandatory Cost Formulae

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 12, 2012, among (i) Henry Schein, Inc.,
a Delaware corporation (the “Borrower”), (ii) the several Lenders party hereto
(the “Lenders”), (iii) JPMorgan Chase Bank, N.A., as administrative agent,
(iv) HSBC Bank USA, National Association, as syndication agent (in such
capacity, the “Syndication Agent”) and (v) U.S. Bank National Association, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York
Mellon, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 0.50% and
(c) the Adjusted LIBO Rate for a LIBOR Loan with a one-month Interest Period
commencing on such day plus 1.0%; provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMCB as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors). Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Adjusted LIBO Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or such Adjusted LIBO Rate, respectively.

“ABR Loans”: Revolving Credit Loans bearing interest at a rate per annum
determined by reference to the ABR.

“Adjusted LIBO Rate”: with respect to each dany during eachLIBOR Loan for any
Interest Period pertaining to (a) a LIBOR Loan that is not denominated in an
Available Foreign Currency, a, an interest rate per annum  determined for such
day in accordance with the following formula (rounded upwards, if necessary, to
the nearestnext 1/100th16 of 1%):

LIBO Rate

1.00 - Eurocurrency Reserve Requirements

and (b) a LIBOR Loan that is denominated in an Available Foreign Currency, a
rate per annum determined for such day equal to (i) (xa) the LIBO Rate for such
Interest Period multiplied by (yb) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of LIBOR Loans by a Lender from its office or
branch in the United Kingdom or any Participating Member State, the Mandatory
Cost (rounded upward, if necessary, to the nearest 1/100th of 1%).



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A. and any of its Affiliates, as
the Administrative Agent for the Lenders under this Agreement and the other Loan
Documents.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
(or persons performing similar functions for) such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Joint Lead
Arrangers, the Sole Bookrunner, the Syndication Agent and the Co-Documentation
Agents.

“Aggregate Available Multicurrency Commitments”: as at any time of
determination, an amount in Dollars equal to the sum of the Available
Multicurrency Commitments of all Lenders at such time.

“Aggregate Available Revolving Credit Commitments”: as at any time of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders at such time.

“Aggregate Multicurrency Commitments”: the obligations of the Lenders to make
Multicurrency Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $150,000,000.

“Aggregate Multicurrency Outstandings”: as at any time of determination with
respect to any Lender, the Dollar Equivalent of the principal amount of such
Lender’s outstanding Multicurrency Loans at such time.

“Aggregate Revolving Credit Commitments”: as at any time of determination, the
aggregate amount of the Revolving Credit Commitments of all of the Lenders at
such time.

“Aggregate Revolving Credit Outstandings”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans (in
the case of outstanding Multicurrency Loans, Aggregate Multicurrency
Outstandings) on such date plus (b) such Lender’s Revolving Credit Commitment
Percentage of (i) the Aggregate Swingline Outstandings and (ii) the L/C
Obligations.

“Aggregate Swingline Outstandings”: as at any time of determination, the
aggregate unpaid principal amount of Swingline Loans at such time.

 

2



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternative Rate Swingline Loan”: any Swingline Loan bearing interest
determined by reference to the Alternative Swingline Rate.

“Alternative Swingline Rate”: a rate per annum (other than the ABR or the
Swingline LIBO Rate) agreed by the Swingline Lenders and the Borrower prior to
the submission of a request for the borrowing of a Swingline Loan pursuant to
Section 2.4(a) as the rate by reference to which interest on such Swingline Loan
will be determined.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Margin”: with respect to each day for LIBOR Loans and Swingline
LIBOR Loans, and with respect to each ABR Loan, a rate per annum equal to
(a) until delivery of financial statements for the second full fiscal quarter
commencing on or after the Closing Date pursuant to Section 7.1, 0.875% with
respect to LIBOR Loans and Swingline LIBOR Loans and 0% with respect to ABR
Loans, and (b) at any time thereafter, the applicable rate per annum based on
the Consolidated Leverage Ratio for such day, as set forth under the relevant
column heading below:

 

Tier

   Consolidated
Leverage Ratio    Applicable Margin
for LIBOR Loans and
Swingline LIBOR
Loans (bps)      Applicable Margin
for ABR Loans (bps)  

I

   >2.02.50:1.00      107.5         7.5   

II

   £2.50:1.00 but
>2.00:1.00      100.0         0   

III

   £2.00:1.00 but
>1.50:1.00      97.590.0         0   

IIIV

   £1.50:1.00 but
>1.000.75:1.00      87.579.5         0   

IV

   £1.000.75:1.00      77.569.0         0   

The Applicable Margin for the purpose of paragraph (b) above will be set on the
day which is five Business Days following the receipt by the Administrative
Agent of the financial statements referenced in subsection 7.1(a) or subsection
7.1(b), as the case may be, and shall apply to all ABR Loans, LIBOR Loans and
Swingline LIBOR Loans (i.e., existing, new or additional Loans, or Loans which
are continuations or conversions) then outstanding (i.e., subject to the below
provisions, outstanding ABR Loans, LIBOR Loans and Swingline LIBOR Loans shall
bear interest at the new Applicable Margin from and after the date any such
margin is reset in accordance with the provisions hereof; prior to such time,
such ABR Loans, LIBOR Loans and Swingline LIBOR Loans shall accrue interest
based on the Applicable Margin relating to the period immediately prior to the
time such margin is reset in accordance with the provisions hereof) or to be
made on or after such date until, but not including, the next date on which the

 

3



--------------------------------------------------------------------------------

Applicable Margin is reset in accordance with the provisions hereof; provided,
however, that notwithstanding the foregoing, if any financial statements are not
received by the Administrative Agent within the time period relating to such
financial statements as provided in subsection 7.1(a) or subsection 7.1(b) as
the case may be, the Applicable Margin on all ABR Loans, LIBOR Loans and
Swingline LIBOR Loans then outstanding or to be made on or after the date the
Applicable Margin should have been reset in accordance with the foregoing
provisions (i.e., assuming timely delivery of the requisite financial
statements), until the day which is five Business Days following the receipt by
the Administrative Agent of such financial statements, will be 1.075% for LIBOR
Loans and Swingline LIBOR Loans and 0.075% for ABR Loans; and further provided,
however, that the Lenders shall not in any way be deemed to have waived any
Event of Default or any remedies hereunder (including, without limitation,
remedies provided in Section 9) in connection with the provisions of the
foregoing proviso.

“Applicable Payment Office”: the office specified from time to time by the
Administrative Agent as its Applicable Payment Office by notice to the Borrower
and the relevant Lenders (it being understood that such Applicable Payment
Office shall mean (i) with respect to Loans denominated in Dollars, the office
of the Administrative Agent specified in Section 11.2 or such other office as
may be specified from time to time by the Administrative Agent to the Borrower
and each Lender and (ii) with respect to Loans denominated in an Available
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender, until otherwise notified
by the Administrative Agent.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in subsection 11.6(b).

“Assignee”: as defined in subsection 11.6(b).

“Assignment and Acceptance”: as defined in subsection 11.6(b).

“Attorney Costs”: all reasonable fees and disbursements of any law firm or other
external counsel.

“AUD Bank Bill Reference Rate”: for any Loans in Australian Dollars, the AUD
Screen Rate or, if applicable pursuant to the terms of Section 3.6(b), the
applicable Reference Bank Rate.

“AUD Screen Rate”: with respect to any Interest Period for any Loans in
Australian Dollars, the average bid reference rate as administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of that rate) for AUD bills of exchange with a tenor equal in
length to such Interest Period, as displayed on page BBSY of the Reuters screen
or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

4



--------------------------------------------------------------------------------

“Australian Dollars”: the lawful currency of Australia.

“Available Foreign Currencies”: Euro, Japanese Yen, Australian Dollars, Canadian
Dollars, Pounds Sterling, Swiss Francs, Hong Kong Dollars, Singapore Dollars and
any other available and freely-convertible non-Dollar currency in which dealings
in deposits are carried out in the London interbank market which are selected by
the Borrower and approved by the Administrative Agent and each of the Lenders.

“Available Multicurrency Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Multicurrency Commitment in effect at such time
over (b) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender at such time.

“Available Revolving Credit Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Revolving Credit Commitment in effect at such
time over (b) the Aggregate Revolving Credit Outstandings of such Lender at such
time.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that, for the avoidance of doubt, a Bankruptcy Event shall not result solely by
virtue of (a) any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
or (b) in the case of a solvent Person, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the law of the country where such Person is subject
to home jurisdiction supervision if the applicable law of such jurisdiction
requires that such appointment not be publicly disclosed, provided, further,
that, in any such case, such ownership interest or action, as applicable, does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Borrower”: as defined in the preamble hereto.

“Borrowing”: any extension of credit under this Agreement.

 

5



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2
or Section 4 as a date on which the Borrower requests the Lenders to extend
credit, make Loans or issue Letters of Credit hereunder.

“British Pounds Sterling” and “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) if such day relates to any Multicurrency Loan denominated in
a currency other than Euro, such term shall also mean any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the applicable foreign currency or foreign exchange interbank market but
shall exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency, (b) if such day
relates to any Multicurrency Loan denominated in Euro, such term shall also mean
a Target Operating Day that is also a London Business Day, and (c) if such day
relates to any LIBOR Loan in Dollars, such term shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close which is also a London Business Day.

“Butler Credit Agreement”: the Credit Agreement, dated as of December 31, 2009,
among Butler Animal Health Supply, LLC, a Delaware limited liability company, as
borrower, the lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent (as amended, waived, modified or supplemented from
time to time; provided that any renewal, replacement or refinancing thereof
shall satisfy the requirements set forth in paragraphs (a) through (f) of the
definition of “Permitted Butler Parent Refinancing Indebtedness”).

“Butler Credit Documents”: the Butler Credit Agreement and any agreement,
document or instrument creating any security interest or other encumbrance, or
guaranty, entered into in connection therewith and any other agreement, document
or instrument ancillary or otherwise related thereto (as amended, waived,
modified or supplemented from time to time; provided that any renewal,
replacement or refinancing thereof shall satisfy the requirements set forth in
paragraphs (a) through (f) of the definition of “Permitted Butler Parent
Refinancing Indebtedness”).

“Butler Parent”: W.A. Butler Company, a Delaware corporation.

“Calculation Date”: the last Business Day of each calendar month and such other
date as may be reasonably determined by the Administrative Agent.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“CDOR Rate”: for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 3.6(b), the applicable Reference
Bank Rate.

“CDOR Screen Rate”: with respect to any Interest Period for any Loans in
Canadian Dollars, the average rate for bankers acceptances as administered by
the Investment Industry Regulatory Organization of Canada (or any other Person
that takes over the administration of that rate) with a tenor equal in length to
such Interest Period, as displayed on CDOR page of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected from time to time by the Administrative Agent in its
reasonable discretion.

“Change in Control”: any Person or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial interest of 50% or more of any outstanding class of equity
interests having ordinary voting power in the election of the directors of the
Borrower (other than the aggregate beneficial ownership of the Persons who are
officers or directors of the Borrower on the Closing Date) or (B) shall obtain
(i) the power (whether or not exercised) to elect a majority of the Borrower’s
directors or (ii) the board of directors of the Borrower shall not consist of a
majority of Continuing Directors.

“CLO”: as defined in subsection 11.6(b).

“Closing Date”: the date, on or before September 12, 2012, on which the
conditions precedent set forth in subsection 6.1 shall be satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“COF Rate”: as defined in Section 3.6(b).

“Commitment Fee Rate”: for each day during each calculation period, a rate per
annum equal to (a) until delivery of financial statements for the second full
fiscal quarter commencing on or after the Closing Date pursuant to Section 7.1,
0.125%, and (b) at any time thereafter, the rate per annum based on the
Consolidated Leverage Ratio for such day, as set forth below:

 

Tier

   Consolidated
Leverage Ratio    Commitment Fee
Rate
(bps)  

I

   >2.02.50:1.00      17.5   

II

   £2.50:1.00 but
>2.00:1.00      12.5   

III

   £2.00:1.00 but
>1.50:1.00      15.010.0   

IIIV

   £1.50:1.00 but
>1.000.75:1.00      12.58.0   

IV

   £1.000.75:1.00      10.06.0   

 

7



--------------------------------------------------------------------------------

The applicable Commitment Fee Rate for the purpose of paragraph (b) above will
be set on the day which is five Business Days following the receipt by the
Administrative Agent of the financial statements referenced in subsection 7.1(a)
or subsection 7.1(b), as the case may be, and shall apply until, but not
including, the next date on which the applicable Commitment Fee Rate is reset in
accordance with the provisions hereof; provided, however, that notwithstanding
the foregoing, if any financial statements are not received by the
Administrative Agent within the time period relating to such financial
statements as provided in subsection 7.1(a) or subsection 7.1(b), as the case
may be, the applicable Commitment Fee Rate will be 0.175% until the day which is
five Business Days following the receipt by the Administrative Agent of such
financial statements; and further provided, however, that the Lenders shall not
in any way be deemed to have waived any Event of Default or any remedies
hereunder (including, without limitation, remedies provided in Section 9) in
connection with the provisions of the foregoing proviso.

“Commitment Increase Date”: as defined in subsection 2.7(a).

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date.

“Commitments”: the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitment.

“Committed Outstandings Percentage”: on any date with respect to any Lender, the
percentage which the Aggregate Revolving Credit Outstandings of such Lender
constitutes of the Aggregate Revolving Credit Outstandings of all Lenders.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August, 2012 relating to the Borrower and this Agreement.

“Consolidated EBITDA”: for any period, Consolidated Operating Income plus,
without duplication, (a) Consolidated Interest Income, (b) depreciation,
(c) amortization and (d) the Designated Charges of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis and as
calculated consistent with the manner disclosed by the Borrower in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2011.

“Consolidated Gross Profit”: for any period, net sales less cost of sales of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio”: at any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on (or most recently ended prior to) such date to (b) Consolidated
Interest Expense for such period.

“Consolidated Interest Expense”: for any period, total interest expense
(including, without limitation, rent or interest expense pursuant to Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Interest Income”: for any period, the interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on (or most recently ended prior to)
such date.

“Consolidated Operating Expenses”: for any period, total expenses related to
salaries, employee benefits and general and administrative expenses of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP and as calculated consistent with the manner disclosed by the Borrower
in its Annual Report on Form 10-K for the fiscal year ended December 31, 2011.

“Consolidated Operating Income”: for any period, Consolidated Gross Profit less
Consolidated Operating Expenses of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP and as calculated consistent
with the manner disclosed by the Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2011.

“Consolidated Total Assets”: at any date of determination, the net book value of
all assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Total Debt”: at any date of determination, the aggregate amount of
all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2011. For the avoidance of doubt, Indebtedness
permitted pursuant to Section 8.3(b)(x) shall not be included in Consolidated
Total Debt.

“Continuing Directors”: as to the Borrower, the directors of the Borrower on the
Closing Date and each other director of the Borrower whose nomination for
election to the Board of Directors of Borrower is recommended by a majority of
the then Continuing Directors.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lenders or any other Lender.

“Default”: any event or circumstance that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Charges”: for any period, to the extent deducted in computing
Consolidated Operating Income, the aggregate of total (a) non-cash,
non-recurring merger and integration costs, and (b) non-cash, non-recurring
restructuring costs, of the Borrower and its Subsidiaries for such period, in
each case not including non-cash charges that represent an accrual or reserve
for potential cash items in any future period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Disclosed Matters”: the actions, suits and proceedings and the environmental
matters disclosed in Schedule 5.10.

“Disposition” or “Dispose”: the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

10



--------------------------------------------------------------------------------

“Disposition Value”: (a) in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such Disposition
in good faith by the Borrower, and (b) in the case of property that constitutes
Subsidiary Stock, an amount equal to that percentage of book value of the assets
of the Subsidiary that issued such stock as is equal to the percentage that the
book value of such Subsidiary Stock represents of the book value of all of the
outstanding Equity Interests of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Equity Interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
Disposition thereof, in good faith by the Borrower.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent in accordance with
the provisions of the next sentence. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any Borrowing Date, the Administrative Agent shall use
the relevant Exchange Rate in effect on the date on which the interest rate for
such Loans is determined pursuant to the provisions of this Agreement and the
other Loan Documents.

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

“Dollars” and “$”: lawful currency of the United States of America.

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, written notices or written and binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the pollution or the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or imposing workers health and safety requirements.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) a
claim made pursuant to any written contract, agreement or other written and
binding consensual arrangement pursuant to which liability is assumed or imposed
by or on Borrower or any of its Subsidiaries with respect to any of the
foregoing.

“Equity Interests”: any and all shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

 

11



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) prior to
January 1, 2012, any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the code or Section 302 of
ERISA) applicable to such Plan; (d) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (f) a determination that any Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Title IV of
ERISA; (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (h) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; or (i) the receipt by the Borrower or any ERISA
Affiliate of any notice (x) imposing withdrawal liability under Title IV of
ERISA or (y) stating that a Multiemployer Plan is, or is reasonably expected to
be, Insolvent or in Reorganization (within the meaning of Title IV of ERISA).

“Euro”: the single currency of participating member states of the European
Union.

“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements actually imposed on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System. The determination of Eurocurrency Reserve
Requirements by the Administrative Agent shall be conclusive in the absence of
manifest error.

“Eurodollar Borrowing”: a Borrowing with respect to which the rate of interest
is determined by reference to the Adjusted LIBO Rate.

“Event of Default”: any of the events specified in Section 9.

 

12



--------------------------------------------------------------------------------

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., Local Time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Spot Rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such non-Dollar currency are then
being conducted, at or about 11:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
Spot Rate can reasonably be quoted, the Administrative Agent after consultation
with the Borrower may use any reasonable method as the Administrative Agent
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall determine the
Exchange Rate on each Calculation Date. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other determination, shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 11.15 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Available Foreign Currencies.

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Existing Facility”: the Credit Agreement, dated as of September 5, 2008, as
amended, among the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto as lenders, JPMCB, as
administrative agent for the lenders thereunder, Unicredit Markets and
Investment Banking, acting through Bayerische Hypo-Und Vereinsbank AG, New York
Branch, The Bank of New York Mellon and HSBC Bank USA, N.A., as co-syndication
agents and J.P. Morgan Securities LLC, as lead arranger and bookrunner.

“Existing Letters of Credit”: those letters of credit which are individually
described on Schedule II.

 

13



--------------------------------------------------------------------------------

“Fair Market Value”: at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. Any change in the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective date of such change.

“Fee Commencement Date”: the Closing Date.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are Capital Lease Obligations on a balance sheet
of the lessee.

“Foreign Lender” any Lender or Issuing Bank that is not a “United States person”
as defined by section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any Subsidiary incorporated or otherwise organized in any
jurisdiction outside the United States of America, its territories and
possessions.

“Funding Commitment Percentage”: as at any date of determination, with respect
to any Lender, that percentage which the Available Revolving Credit Commitment
of such Lender then constitutes of the Aggregate Available Revolving Credit
Commitments.

“GAAP”: generally accepted accounting principles in the United States of America
consistently applied with respect to those utilized in preparing the audited
financial statements referred to in subsection 5.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect

 

14



--------------------------------------------------------------------------------

guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other unrelated third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guarantors”: any Subsidiary of the Borrower (other than Butler Parent and its
Subsidiaries) which guarantees any of the Indebtedness or other obligations
incurred under the Note Purchase Agreements, as amended, or any other debt
securities or bank debt issued by the Borrower in an aggregate principal amount
exceeding $200,000,000 (it being understood that undrawn commitments in respect
of bank credit facilities shall not constitute “bank debt” for purposes of this
definition) and has entered into a Guarantee in the form of Exhibit I (or such
other agreement in form and substance reasonably acceptable to the Majority
Lenders).

“Hazardous Material”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, to the extent regulated pursuant to any
Environmental Law.

“Hedging Agreement”: any interest rate protection agreement, foreign currency
exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

“HKD Rate”: for any Loans in Hong Kong Dollars, the HKD Screen Rate or, if
applicable pursuant to the terms of Section 3.6(b), the applicable Reference
Bank Rate.

“HKD Screen Rate”: with respect to any Interest Period for any Loans in Hong
Kong Dollars, the percentage rate per annum for deposits in Hong Kong Dollars
for a period beginning on the first day of such Interest Period and ending on
the last day of such Interest Period, displayed under the heading “HKAB HKD
Interest Settlement Rates” on the Reuters Screen HKABHIBOR Page or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as selected by the
Administrative Agent from time to time in its reasonable discretion.

 

15



--------------------------------------------------------------------------------

“Hong Kong Dollars”: the lawful currency of Hong Kong.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements, (g) all indebtedness of such Person,
determined in accordance with GAAP, arising out of a Receivables Transaction,
(h) all Guarantee Obligations of such Person; (i) all obligations of such Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided,
however, that in the event that liability of such Person is non-recourse to such
Person and is recourse only to specified property owned by such Person, the
amount of Indebtedness attributed thereto shall not exceed the greater of the
Fair Market Value of such property or the net book value of such property, and
(j) for the purposes of the definition of “Material Indebtedness” only (except
to the extent otherwise included above), all obligations of such Person in
respect of Swap Agreements; provided that for the purposes of the definition of
“Material Indebtedness,” the “principal amount” of the obligations of such
Person in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is actually liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
actually liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December; (b) as to any LIBOR Loan having an Interest Period
of three months or less, the last day of such Interest Period; (c) as to any
LIBOR Loan having an Interest Period longer than three months, each day which is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period; and (d) as to any Swingline
Loan, the earlier to occur of (i) the maturity date thereof and (ii) the date
the same shall have been prepaid in accordance with the provisions of this
Agreement.

 

16



--------------------------------------------------------------------------------

“Interest Period”: with respect to any LIBOR Loan:

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Loan and ending seven days or,
one, two, three or six months (or, with respect to any Eurodollar Borrowing
other than a Eurodollar Borrowing in Australian Dollars, if available to all
Lenders, nine or twelve months) thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending seven days or, one,
two, three or six months (or, with respect to any Eurodollar Borrowing other
than a Eurodollar Borrowing in Australian Dollars, if available to all Lenders,
nine or twelve months) thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days, in the
case of LIBOR Loans in Dollars, and four Business Days, in the case of LIBOR
Loans in Available Foreign Currencies, prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the relevant Screen Rates)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the applicable Screen Rate for the shortest period (for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the relevant Screen Rate
is available, the applicable Screen Rate for purposes of paragraph (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any currency, the overnight rate for such currency
determined by the Administrative Agent from such service as the Administrative
Agent may select.

 

17



--------------------------------------------------------------------------------

“IRS”: The United States Internal Revenue Service and any successor governmental
agency performing a similar function.

“Issuing Lender”: JPMCB, in its capacity as issuer of any Letter of Credit, and
its successors. The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Japanese Yen”: the official legal currency of Japan.

“Joint Lead Arrangers”: collectively, J.P. Morgan Securities LLC and HSBC Bank
USA, National Association.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in subsection 11.15.

“L/C Commitment”: the obligation of the Issuing Lender to issue Letters of
Credit pursuant to Section 4 with respect to which the resulting L/C Obligations
at any one time outstanding shall not exceed $60,000,000.

“L/C Exposure”: of any Revolving Lender at any time, the Revolving Credit
Commitment Percentage of the L/C Obligations at such time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 4.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

18



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto, and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance (as defined
in subsection 11.6), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Approved Fund.

“Letters of Credit”: as defined in subsection 4.1(a).

“LIBOR Loans”: Revolving Credit Loans with respect to which the rate of interest
is based upon the Adjusted LIBO Rate.

“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a LIBOR Loan denominated in Dollars or any Available Foreign Currency (other
than Pounds Sterling), the rate per annum determined by the Administrative Agent
to be the offered rate for deposits in the currency in which such LIBOR Loan is
denominated with a term comparable to such Interest Period that appears on the
applicable Reuters screen (or on any successor or substitute page or service, or
any successor to or substitute for such page or service, providing rate
quotations comparable to those currently provided on such page or service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in the currency
in which such LIBOR Loan is denominated in the London interbank market) at
approximately 11:00 A.M., Local Time, two Business Days prior to the beginning
of such Interest Period, or, in the case of Pounds Sterling, 11:00 A.M., London
time, on the first day of such Interest Period; provided, however, that if at
any time for any reason such offered rate for any such currency shall not be
available (including, for the avoidance of doubt, in the case of a LIBOR Loan
denominated in Hong Kong Dollars or Singapore Dollars or any other Available
Foreign Currency for which no screen quote based on British Bankers Association
Interest Settlement Rates is available from Reuters or such successor or
substitute service), “LIBO Rate” shall mean, with respect to each day during
each Interest Period pertaining to a LIBOR Loan denominated in Dollars or any
Available Foreign Currency (other than Pounds Sterling), the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the amount of $5,000,000 and with a term
equivalent to such Interest Period would be offered by the principal London
office of the Administrative Agent (or, if applicable, such other payment office
for such Available Foreign Currency) to major banks in the London interbank
market (or, if applicable, such other offshore interbank market for such
Available Foreign Currency) at their request at approximately 11:00 A.M. Local
Time, two Business Days prior to the first day of such Interest Period or, in
the case of Pounds Sterling, at approximately 11:00 A.M., London time, on the
first day of such Interest Period, provided further that the LIBO Rate with
respect to any LIBOR Loans with an Interest Period of seven days shall equal the
greater of (a) the LIBO Rate as of the relevant date of determination thereof
with a term of seven days and (b) the LIBO Rate as of the relevant date of
determination thereof with a term of one month. The determination of the LIBO
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

“LIBO Rate”: (A) with respect to any Eurodollar Borrowing for any applicable
currency (other than a Non-Quoted Currency) and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the

 

19



--------------------------------------------------------------------------------

administration of such rate for U.S. Dollars/the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period and (B) with respect to any
Eurodollar Borrowing for a Non-Quoted Currency and for any Interest Period, the
applicable Local Screen Rate for such Non-Quoted Currency as of the Specified
Time and on the Quotation Day for such Non-Quoted Currency and Interest Period;
provided that if the LIBO Screen Rate or a Local Screen Rate, as applicable,
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBO Screen Rate or a Local
Screen Rate, as applicable, shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
currency then the LIBO Rate shall be the Interpolated Rate (provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement); provided further that if the applicable Screen
Rate shall not be available for such Interest Period and/or for the applicable
currency with respect to such Eurodollar Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the LIBO Rate
for such Interest Period for such Eurodollar Borrowing, subject to Section 3.6.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any Revolving Credit Loan, extension of credit under or pursuant to
Section 4, or Swingline Loan, as the case may be.

“Loan Documents”: this Agreement, any Notes, the Administrative Agent/Lead
Arranger Fee Letter (as defined in subsection 2.5(c)), each Application, any
Guarantee executed and delivered pursuant to subsection 7.12 and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement.

“Local Screen Rates”: the AUD Screen Rate, the CAD Screen Rate, the HKD Screen
Rate and the SGD Screen Rate.

“Local Time”: (a) in the case of a Loan, Borrowing or Letter of Credit
disbursement denominated in Dollars, New York City time or (b) in the case of a
Loan or Borrowing denominated in an Available Foreign Currency, local time at
the place of funding (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).

 

20



--------------------------------------------------------------------------------

“London Business Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority Lenders”: (a) at any time prior to the termination of the Revolving
Credit Commitments, Lenders whose Revolving Credit Commitment Percentages
aggregate more than 50%; and (b) notwithstanding the foregoing, for purposes of
declaring the Loans to be due and payable pursuant to Section 9, and at any time
after the termination of the Revolving Credit Commitments, Lenders whose
Aggregate Revolving Credit Outstandings aggregate more than 50% of the Aggregate
Revolving Credit Outstandings of all Lenders.

“Mandatory Cost”: as provided in Exhibit K.

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, provided that events, developments or circumstances
(“Changes”) (including general economic or political conditions) generally
affecting the Borrower’s industry which are not reasonably likely to have a
material adverse effect on (x) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
or (y) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or Lenders thereunder, will not be
deemed Changes for purposes of determining whether a Material Adverse Effect
shall have occurred.

“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $75,000,000150,000,000.

“Multicurrency Commitment”: as to any Lender, the obligation of such Lender to
make Multicurrency Loans to the Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule IA under the heading “Multicurrency Commitment,”
and that such amount may be modified from time to time in accordance with the
provisions of this Agreement.

“Multicurrency Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Multicurrency Commitment at such time constitutes
of the Aggregate Multicurrency Commitments at such time.

“Multicurrency Loans”: Revolving Credit Loans made in Available Foreign
Currencies.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”: as defined in subsection 3.10.

 

21



--------------------------------------------------------------------------------

“Non-Quoted Currency”: Australian Dollars, Canadian Dollars, Hong Kong Dollars
and Singapore Dollars.

“Notes”: the collective reference to any Revolving Credit Notes and any
Swingline Notes.

“Note Purchase Agreements”: (a) the Master Note Facility, dated as of August 9,
2010, by and among Henry Schein, Inc., New York Life Investment Management LLC
(“New York Life”), and each New York Life affiliate party thereto, (b) the
Private Shelf Agreement, dated as of August 9, 2010, by and among Henry Schein,
Inc., Prudential Investment Management, Inc. (“Prudential”) and each Prudential
affiliate party thereto and (c) the Master Note Purchase Agreement, dated as of
April 27, 2012, by and among Henry Schein, Inc., Metropolitan Life Insurance
Company, MetLife Investment Advisors Company, LLC (together, “Metlife”) and each
MetLife affiliate party thereto, each as amended.

“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and the other Loan Documents to which it is a party (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the maturity of the Loans
and interest accruing at the then applicable rate provided in this Agreement or
any other applicable Loan Document after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, Swap Agreements entered into
with Lenders or their Affiliates or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all Attorney Costs of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of this Agreement or any other Loan Document).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document including
any interest, additions to tax or penalties applicable thereto, except any such
taxes that are, with respect to the Administrative Agent or any Lender, taxes
imposed as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction imposing such tax (other than
connections arising from the Administrative Agent or such Lender, as applicable,
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) imposed with respect
to an assignment (other than an assignment made pursuant to Section 3.13).

 

22



--------------------------------------------------------------------------------

“Participant”: as defined in subsection 11.6(c).

“Participant Register”: as defined in subsection 11.6(c).

“Participating Member State”: each state so described in any EMU Legislation.

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Butler Parent Refinancing Indebtedness”: Indebtedness of Butler
Parent and its Subsidiaries which satisfies each of the following conditions:
(a) to the extent that such Indebtedness is to be secured by a Lien on any
assets or property, or the Equity Interests, of Butler Parent and its
Subsidiaries, the terms of such Indebtedness (including the Liens that secure
such Indebtedness) shall be substantially similar to those provided in the
Butler Credit Documents (other than changes which extend the maturity thereof,
decrease the interest rate applicable thereto, release a portion of the assets
subject to such Liens or otherwise amend the terms in a manner that could not
reasonably be expected to be materially adverse to the interests of the Lenders
taken as a whole) and any Liens that secure such Indebtedness do not cover any
additional assets, property or Equity Interests ; (b) such Indebtedness shall
consist of (i) a secured facility which satisfies the requirements of clause
(a) above or (ii) an unsecured or subordinated facility (and guarantees in
respect thereof provided by any Subsidiary of Butler Parent) with terms
customary for facilities of such type at such time; (c) no Default or Event of
Default shall have occurred and be continuing or would result from the
incurrence of such Indebtedness; (d) such Indebtedness shall not be subject to
any amortization or required repayment obligations (other than, in the case of a
secured facility, as contemplated by clause (a) above or, in the case of an
unsecured or subordinated facility, as then reflects the customary terms for
facilities of such type at such time) on or prior to the Termination Date;
(e) the net proceeds of such Indebtedness (other than any revolving
Indebtedness) are concurrently applied to the prepayment of the Indebtedness to
be refinanced; and (f) the Administrative Agent shall have received (x) a
certificate of a Responsible Officer of Butler Parent certifying compliance with
the conditions set forth in this definition (and attaching any other information
reasonably required by the Administrative Agent) and (y) copies of all the loan
documents relating to such Indebtedness at least three Business Days prior to
the funding of any such Indebtedness.

“Person”: an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee pension benefit plan,” as such term
is defined in Section 3(2) of ERISA and which is subject to Title IV of ERISA
and/or Section 412 of the Code, other than a Multiemployer Plan, and in respect
of which the Borrower or an ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA or to which the Borrower or an ERISA
Affiliate contributes or has an obligation to contribute.

“Prime Rate”: as defined in the definition of “ABR” in this subsection 1.1.

 

23



--------------------------------------------------------------------------------

“Quotation Day”: with respect to any Eurodollar Borrowing for any Interest
Period, (i) if the currency is Australian Dollars, Canadian Dollars or Hong Kong
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two Target Operating Days before the first day of such Interest Period,
(iii) for any other currency, two Business Days prior to the commencement of
such Interest Period (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).

“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles, and all proceeds thereof and rights (contractual and
other) and collateral related thereto.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary that
purchases Receivables generated by the Borrower or any of its Subsidiaries.

“Receivables Transaction”: any transaction or series of transactions providing
for the financing of Receivables of the Borrower or any of its Subsidiaries,
involving one or more sales, contributions or other conveyances by the Borrower
or any of its Subsidiaries of its/their Receivables to Receivables Subsidiaries
which finance the purchase thereof by means of the incurrence of Indebtedness or
otherwise. Notwithstanding anything contained in the foregoing to the contrary:
(a) no portion of the Indebtedness (contingent or otherwise) with respect to any
Receivables Transactions shall (i) be guaranteed by the Borrower or any of its
Subsidiaries, (ii) involve recourse to the Borrower or any of its Subsidiaries
(other than the relevant Receivables Subsidiary), or (iii) require or involve
any credit support or credit enhancement from the Borrower or any of its
Subsidiaries (other than the relevant Receivables Subsidiary), provided that the
Borrower and its Subsidiaries will be permitted to agree to representations,
warranties, covenants and indemnities that are reasonably customary in accounts
receivable securitization transactions of the type contemplated (none of which
representations, warranties, covenants or indemnities will result in recourse to
the Borrower or any of its Subsidiaries (other than the relevant Receivables
Subsidiary) beyond the limited recourse that is reasonably customary in accounts
receivable securitization transactions of the type contemplated); and (b) the
securitization facility and structure relating to such Receivables Transactions
shall be on market terms and conditions customary for Receivables transactions
of the type contemplated.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a) in relation to Loans in Australian Dollars, as the bid rate observed by the
relevant Reference Bank for Australian Dollar denominated bank accepted bills
and negotiable certificates of deposit issued by banks which are for the time
being designated “Prime Banks” by the Australian Financial Markets Association
that have a remaining maturity equal to the relevant Interest Period;

 

24



--------------------------------------------------------------------------------

(b) in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and

(c) in relation to Loans in any currency other than Australian Dollars and
Canadian Dollars, as the rate at which the relevant Reference Bank could borrow
funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period;

provided, that, if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.

“Refunded Swingline Loans”: as defined in subsection 2.4.

“Refunding Date”: as defined in subsection 2.4.

“Register”: as defined in subsection 11.6(b).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 4.5(a) for amounts drawn under Letters of
Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, and agents of such
Person or such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person as well as, in the case of the Borrower, the
Vice President, the Senior Vice President and General Counsel, the Chief
Financial Officer and the Treasurer, and in the case of any Guarantor (if any),
a duly elected Vice President of such Guarantor (if any), or, with respect to
financial matters, the chief financial officer and the treasurer of such Person.

 

25



--------------------------------------------------------------------------------

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower and to acquire participations in
Letters of Credit and Swingline Loans hereunder in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the heading “Revolving Credit Commitment,” as
such amount may be modified from time to time in accordance with the provisions
of this Agreement.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time).

“Revolving Credit Loans”: as defined in subsection 2.1.

“Revolving Credit Note”: as defined in subsection 3.13(d).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Credit Commitment Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.

“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, including
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

26



--------------------------------------------------------------------------------

“Screen Rate”: the LIBO Screen Rate and the Local Screen Rates collectively and
individually as the context may require.

“SGD Rate”: for any Loans in Singapore Dollars, the SGD Screen Rate or, if
applicable pursuant to the terms of Section 3.6(b), the applicable Reference
Bank Rate.

“SGD Screen Rate”: with respect to any Interest Period for any Loans in
Singapore Dollars, the rate of interest determined on the basis of the rate for
deposits in Singapore Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on page
“ABSIRFIX01” of the Reuters screen as the “Swap Offer Rate” or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as selected by the
Administrative Agent from time to time in its reasonable discretion.

“Significant Subsidiary”:

(a) each domestic (i.e., incorporated or organized in the United States or any
state or territory thereof; hereinafter, “domestic”) wholly-owned Subsidiary or
other entity formed or acquired by the Borrower or any direct or indirect
Subsidiary (whether existing at the date hereof, or formed or acquired after the
date hereof), if such Subsidiary or entity, after giving effect to the
formation/acquisition of the same, has total assets that exceed five percent of
the domestic “Consolidated Total Assets,” valued as of the occurrence/closing of
such formation/acquisition or as of the last day of any fiscal year thereafter;
and

(b) each domestic Subsidiary or entity (whether existing at the date hereof, or
formed or acquired after the date hereof) in which the Borrower or any Guarantor
(if any) has, directly or indirectly, a 66.67% or greater but less than 100%
ownership interest which becomes or is a Subsidiary if such Subsidiary or
entity, after giving effect to the formation/acquisition of the same, has total
assets that exceed five percent of the domestic “Consolidated Total Assets,”
valued as of the occurrence/closing of such formation/acquisition or as of the
last day of any fiscal year thereafter.

“Signing Date”: the date on which the Lenders have signed this Agreement.

“Singapore Dollars”: the lawful currency of Singapore.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Sole Bookrunner”: J.P. Morgan Securities LLC.

“Specified Time”: (i) in relation to a Loan in Australian Dollars, as of 11:00
a.m., Sydney, Australia time, (ii) in relation to a Loan in Canadian Dollars, as
of 11:00 a.m. Toronto, Ontario time, (iii) in relation to a Loan in Hong Kong
Dollars, as of 11:30 a.m., Hong Kong time and (iv) in relation to a Loan in
Singapore Dollars, as of 11:00 a.m., Singapore time.

 

27



--------------------------------------------------------------------------------

“Spot Rate”: for a currency means the rate quoted by JPMCB as the spot rate for
the purchase by JPMCB of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
time, on the date two Business Days prior to the date on which the foreign
exchange transaction is made.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary”: as to any Person (“parent”), a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Stock”: with respect to any Person, the Equity Interests of any
Subsidiary of such Person.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to subsection 2.3 in an aggregate principal amount at any one
time outstanding not to exceed $40,000,000.

 

28



--------------------------------------------------------------------------------

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Commitment”: as to any Revolving Lender (i) the amount set forth
opposite such Revolving Lender’s name on Schedule IB hereof or (ii) if such
lender has entered into an Assignment and Acceptance, the amount set forth for
such lender as its Swingline commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.6(b).

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time, shall be the sum of (a) the Revolving Credit
Commitment Percentage of the Aggregate Swingline Outstandings at such time.
related to Swingline Loans other than any Swingline Loans made by such Revolving
Lender in its capacity as a Swingline Lender and (b) if such Revolving Lender
shall be a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Revolving Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lenders”: JPMCB, and each Revolving Lender listed in Schedule IB
hereof, each in its capacity as thea lender of Swingline Loans.

“Swingline LIBO Rate”: as to any day that a Swingline LIBOR Loan is outstanding,
the Adjusted LIBO Rate that would be applicable to a LIBOR Loan with a one-month
Interest Period if such LIBOR Loan were made two Business Days later (it being
understood that the Swingline Lenders shall be entitled to the same benefits of
Section 3.6 as are applicable to LIBOR Loans, and have the same rights as the
Administrative Agent and Majority Lenders thereunder, such that the Swingline
Lenders shall not be required to make Swingline LIBOR Loans if it determines
that the provisions thereof have been triggered).

“Swingline LIBOR Loan”: any Swingline Loan bearing interest at a rate per annum
determined by reference to the Swingline LIBO Rate. Swingline LIBOR Loans
(a) shall not be required to be made if the provisions of Section 3.8 have been
triggered, and (b) shall be treated as LIBOR Loans for purposes of Section 3.9.

“Swingline Loans”: as defined in subsection 2.3.

“Swingline Note”: as defined in subsection 3.13(e).

“Swingline Participation Amount”: as defined in subsection 2.4(c).

“Swiss Francs”: the lawful currency of Switzerland.

“Syndication Agent”: as defined in the preamble hereto.

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day, (c) any day banks are otherwise not open
for dealings in deposits in Euro in the London interbank market or (d) any other
day on which the Trans-European Real-time Gross Settlement Operating System (or
any successor settlement system) is not operating (as determined in good faith
by the Administrative Agent).

 

29



--------------------------------------------------------------------------------

“Taxes”: any and all taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature imposed by any jurisdiction or by any political
subdivision or taxing authority thereon or therein and all interest penalties or
similar liabilities with respect thereto.

“Termination Date”: (a) September 1222, 20172019, or (b) such earlier date upon
which the Aggregate Revolving Credit Commitments may be terminated in accordance
with the terms hereof.

“Transferee”: as defined in subsection 11.6(e).

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan; as to any Swingline Loan, its nature as an ABR Loan, Alternative Rate
Swingline Loan or Swingline LIBOR Loan.

“Withholding Agent”: the Borrower and the Administrative Agent.

1.2 Other Definitional Provisions

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents delivered pursuant hereto.

(b) As used herein or in any of the other Loan Documents, accounting terms
relating to the Borrower and its Subsidiaries not defined in subsection 1.1, and
accounting terms partly defined in subsection 1.1, but only to the extent not so
defined, shall have the respective meanings given to them under GAAP. If at any
time any change in GAAP or in the manner in which the Borrower shall be required
or permitted to disclose its financial results in its filings with the
Securities and Exchange Commission (i.e., a change which is inconsistent with
the manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2011) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change
(subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and as calculated consistent with the manner disclosed by
the Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change.

 

30



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” Each
reference to “basis points” or “bps” shall be interpreted in accordance with the
convention that 100 bps = 1.0%.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Rounding

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.4 References to Agreements and Laws

Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Credit Commitments

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Credit Loans”) in Dollars or in any
Available Foreign Currency to the Borrower from time to time during the
Commitment Period so long as after giving effect thereto (and after giving
effect to any application of proceeds of such Borrowing pursuant to Section 2.8)
(i) the Available Revolving Credit Commitment of each Lender is greater than or
equal to zero, (ii) the Aggregate Revolving Credit Outstandings of all Lenders
do not exceed the Aggregate Revolving Credit Commitments and (iii) the Aggregate
Multicurrency Outstandings of all Lenders do not exceed the Aggregate
Multicurrency Commitments. All Revolving Credit Loans shall be made by the
Lenders on a pro-rata basis in accordance with their respective Revolving Credit
Commitment Percentages. During the Commitment Period, the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Any Lender may cause its Multicurrency Loans to be made by
any branch, affiliate or international banking facility of such Lender,
provided, that such Lender shall remain responsible for all of its obligations
hereunder and no additional taxes, costs or other burdens shall be imposed upon
the Borrower or the Administrative Agent as a result thereof.

 

31



--------------------------------------------------------------------------------

(b) The Revolving Credit Loans may from time to time be (i) LIBOR Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.2 and 3.2,
provided that (x) each Multicurrency Loan shall be a LIBOR Loan and (y) no
Revolving Credit Loan shall be made as a LIBOR Loan after the day that is one
month prior to the Termination Date.

2.2 Procedure for Revolving Credit Borrowing

(a) The Borrower may request a Revolving Credit Loan during the Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice prior to (a) 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be LIBOR Loans in Dollars,
(b) 11:00 A.M., Local Time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be LIBOR
Loans in Available Foreign Currencies, or (c) 12:00 Noon, New York City time, on
the requested Borrowing Date, with respect to ABR Loans. Each such borrowing
request may be given (i) in the case of a Loan other than a Multicurrency Loan,
by telephone or by delivery of a written borrowing request and (ii) in the case
of a Multicurrency Loan, by delivery of a written borrowing request. Any such
written borrowing request shall be substantially in the form of Exhibit A, duly
completed and executed by the Borrower. Any such telephonic borrowing request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written borrowing request which shall be substantially in the form of
Exhibit A, duly completed and executed by the Borrower.

(b) Each Borrowing request shall specify (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be comprised of
LIBOR Loans, ABR Loans or a combination thereof, (iv) if the borrowing is to be
entirely or partly comprised of LIBOR Loans, the amount of such LIBOR Loan and
the length of the initial Interest Period therefor, (v) if the borrowing is to
be entirely or partly comprised of Multicurrency Loans, the requested Available
Foreign Currency and the amount of such borrowing, and (vi) the account into
which the amount is to be paid.

(c) Each borrowing under the Revolving Credit Commitments (other than a
borrowing under subsection 2.4 and 4.2) shall be in an amount equal to (x) in
the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the Aggregate Available Revolving Credit Commitments are less
than $1,000,000, such lesser amount) and (y) in the case of LIBOR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Prior to (a) 11:00 A.M. New York City time in the
case of LIBOR Loans denominated in Dollars, (b) 12:00 Noon, Local Time in the
case of each Multicurrency Loan (other than Swiss Francs) and 8:00 A.M., Local
Time in the case of each Loan denominated in Swiss Francs, (c) 2:00 P.M. New
York City time in the case of ABR Loans, on the Borrowing Date requested by the
Borrower in accordance with the provisions hereof, each Lender will make an
amount equal to its Funding Commitment Percentage of the principal

 

32



--------------------------------------------------------------------------------

amount of the Revolving Credit Loans requested to be made on such Borrowing Date
available to the Administrative Agent for the account of the Borrower at the New
York office of the Administrative Agent specified in subsection 11.2 or, in the
case of any Multicurrency Loan, in the city of the Administrative Agent’s
Applicable Payment Office for such currency and at such Applicable Payment
Office for such currency (or such other funding office or bank as specified from
time to time by the Administrative Agent by notice to the Borrower and the
Lenders) in funds immediately available (in the relevant Available Foreign
Currency for Multicurrency Loans), to the Administrative Agent. Such borrowing
will then be made available to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

2.3 Swingline Commitment

Subject to the terms and conditions hereof, theeach Swingline Lender severally
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Credit Commitments from time to time during the Commitment Period
by making swingline Loans (“Swingline Loans”) in Dollars to the Borrower so long
as after giving effect thereto (i) the aggregate principal amount of outstanding
Swingline Loans made by such Swingline Lender does not exceed such Swingline
Lender’s Swingline Commitment, (ii) the Aggregate Revolving Credit Outstandings
of such Swingline Lender does not exceed its Commitment, (iii) the Aggregate
Swingline Outstandings shall not exceed the aggregate Swingline Commitments and
(ii) the Aggregate Revolving Credit Outstandings of all Lenders shall not exceed
the Aggregate Revolving Credit Commitments; provided that a Swingline Loan may
not be used to refinance an outstanding Swingline Loan. During the Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. The
Borrower shall repay each Swingline Loan within thirty (30) Business Days of the
Borrowing Date of such Swingline Loan. All repayments under this Agreement on
account of Swingline Loans shall be made in Dollars in immediately available
funds to the Administrative Agent for the account of the applicable Swingline
Lender for its own account not later than 1:00 p.m. New York City time on the
date any such payment is due to the office of JPMCB specified in subsection
11.2.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans

(a) Whenever the Borrower desires that thea Swingline Lender make a Swingline
Loan, it shall give the Swingline LenderAdministrative Agent irrevocable
telephonic notice, which telephonic notice must be received by the Swingline
LenderAdministrative Agent not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date, specifying (i) the amount to be borrowed, (ii) whether
the borrowing is to be comprised of Swingline LIBOR Loans, Alternative Rate
Swingline Loans or ABR Loans and (iii) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period). Each such telephonic borrowing
request shall be confirmed promptly by hand delivery or telecopy to the
Swingline LenderAdministrative Agent of a written borrowing request which shall
be substantially in the form of Exhibit B, duly completed and executed by the
Borrower. Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than The Administrative Agent will promptly advise the Swingline

 

33



--------------------------------------------------------------------------------

Lenders of any such notice received from the Borrower. Each Swingline Lender
shall make its ratable portion of the requested Swingline Loan (such ratable
portion to be calculated based upon such Swingline Lender’s Swingline Commitment
to the total Swingline Commitments of all of the Swingline Lenders) available to
the Borrower by means of a credit to an account of the Borrower with the
Administrative Agent designated for such purpose by 3:00 P.Mp.m., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent for the
account of the Borrower at the New York office of the Administrative Agent
specified in subsection 11.2 an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceedsrequested date of such Swingline
Loan available to the Borrower on such Borrowing Date by depositing such
proceeds in the account of the Borrower with the Administrative Agent on such
Borrowing Date in immediately available funds. The Administrative Agent shall
give the other Lenders prompt notice of each extension by thesuch Swingline
Lender of a Swingline Loan.

(b) TheAny Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs theeach Swingline Lender to act on its behalf), on one Business Day’sby
written notice given by the Swingline Lender to the Lenders (with a copy to the
Borrower) no later than 12:00 Noon, New York City timeto the Administrative
Agent, request each Lender (including theeach Swingline Lender in its capacity
as a Lender having a Revolving Credit Commitment) to make, and each Lender
hereby agrees to make, an ABR Loan, in an amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay theeach Swingline Lender. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Revolving Credit Commitment Percentage of such Swingline
Loans. Each Lender shall promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m. New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day no later than 10:00 a.m. New York City time on the
immediately succeeding Business Day), make the amount of such ABR Loan available
to the Administrative Agent at the New York office of the Administrative Agent
specified in subsection 11.2 in immediately available funds, not later than
10:00 A.M., New York City time, one Business Day after the date of such notice.
The proceeds of such ABR Loans shall be immediately made available by the
Administrative Agent to thesuch Swingline Lenders for application by thesuch
Swingline Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes thesuch Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans if such deficiency is not otherwise
reimbursed by the Borrower on the Business Day following a written request for
such reimbursement to the Borrower by thesuch Swingline Lender (without
prejudice to any rights Borrower may have against any such Lender which did not
provide its pro rata portion to repay in full such Refunded Swingline Loans). If
such amount is not in fact made available to the Administrative Agent by any
Lender, thesuch Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with accrued interest thereon for each day from
the date such amount is required to be paid, at the

 

34



--------------------------------------------------------------------------------

Federal Funds Effective Rate. If such Lender does not pay such amount as
provided above, and until such time as such Lender makes the required payment,
thesuch Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents other than those provisions requiring the other
Lenders to purchase a participation therein, and all amounts paid or payable by
the Borrower on account of Swingline Loans which would otherwise comprise such
Lender’s Swingline Participation Amount (had such Lender purchased and funded
its participation therein) shall continue to be for the sole account of thesuch
Swingline Lender. Further, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Revolving Credit Loans,
amounts due with respect to any Letters of Credit (or its participation
interests therein) and any other amounts due to it hereunder to thesuch
Swingline Lender to fund ABR Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase and fund pursuant to this
subsection 2.4(b), until such amount has been purchased and funded.

(c) If, prior to the time an ABR Loan would have otherwise been made pursuant to
subsection 2.4(b), one of the events described in subsections 9(f) or (g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by theeach Swingline Lender in its sole discretion, ABR
Loans may not be made as contemplated by subsection 2.4(b), each Lender shall,
on the date such ABR Loan was to have been made pursuant to the notice referred
to in subsection 2.4(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to
thesuch Swingline Lender an amount (the “Swingline Participation Amount”) equal
to (i) such Lender’s Revolving Credit Commitment Percentage times (ii) the sum
of the aggregate principal amount of Swingline Loans then outstanding that were
to have been repaid with such ABR Loans, and upon the purchase of any such
participating interest the then outstanding Swingline Loans shall bear interest
at the rate then applicable to ABR Loans.

(d) Whenever, at any time after theany Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, thesuch Swingline Lender
receives any payment on account of the Swingline Loans, thesuch Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by thesuch Swingline Lender is required to be
returned, such Lender will return to thesuch Swingline Lender any portion
thereof previously distributed to it by thesuch Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in subsection 2.4(b)
and to purchase participating interests pursuant to subsection 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against theany Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

35



--------------------------------------------------------------------------------

(f) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

2.5 Fees

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee for the period from and including
the Fee Commencement Date to the Termination Date, computed at the Commitment
Fee Rate on the average daily amount of the Revolving Credit Commitment of such
Lender (regardless of usage) during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) Arrangement and Agency Fees. The Borrower shall pay (i) an arrangement fee
to J.P. Morgan Securities LLC, and shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account, in the amounts and at the
times specified in the letter agreement, dated August 3, 2012 (the
“Administrative Agent/Lead Arranger Fee Letter”), between the Borrower, J.P.
Morgan Securities LLC and the Administrative Agent and (ii) an arrangement fee
to HSBC Bank USA, National Association, in the amount specified in the letter
agreement, dated August 9, 2012, between HSBC Bank USA, National Association and
J.P. Morgan Securities LLC. Such fees shall be fully earned when paid and shall
be nonrefundable for any reason whatsoever.

2.6 Termination or Reduction of Commitments

The Borrower shall have the right, upon not less than five Business Days’ notice
to the Administrative Agent, to terminate the Aggregate Revolving Credit
Commitments or, from time to time, to reduce the amount of the Aggregate
Revolving Credit Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, either (a) the Aggregate Available
Revolving Credit Commitments would not be greater than or equal to zero or
(b) the Available Revolving Credit Commitments of any Lender would not be
greater than or equal to zero. Any such reduction shall be in an amount equal to
$5,000,000 or if greater, a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Aggregate Revolving Credit Commitments then in
effect. The Administrative Agent shall give each Lender prompt notice of any
notice received from the Borrower pursuant to this subsection 2.6.
Simultaneously with any such reduction, a pro-rata reduction in the Aggregate
Multicurrency Commitments and the Swingline Commitment shall be deemed to have
occurred.

 

36



--------------------------------------------------------------------------------

2.7 Increase in Commitments

(a) The Borrower may at any time propose that the Aggregate Revolving Credit
Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or the additional lenders
(the “Assuming Lender(s)”) that will be providing the additional Commitment(s)
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and prior to the Termination Date; provided that:

(i) the minimum aggregate amount of each proposed Commitment Increase shall be
$5,000,000 in the case of an Assuming Lender or an Increasing Lender;

(ii) immediately after giving effect to such Commitment Increase, the Aggregate
Revolving Credit Commitments hereunder shall not exceed $700,000,000;

(iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and

(iv) the representations and warranties contained in Section 5 and in the other
Loan Documents shall be true correct in all material respects on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this
subsection has been satisfied;

(ii) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit C
(an “Assumption Agreement”) duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent; and

(iii) each Increasing Lender shall have delivered to the Administrative Agent,
on or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Borrower.

(c) Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall (A) record the information contained
therein in the Register and (B)

 

37



--------------------------------------------------------------------------------

give prompt notice thereof to the Borrower; provided that absent such Lender’s
confirmation of such a Commitment Increase as aforesaid, such Lender will be
under no obligation to increase its Commitment hereunder. Upon its receipt of an
Assumption Agreement executed by an Assuming Lender, together with the
certificate referred to in clause (b)(i) above, the Administrative Agent shall,
if such Assumption Agreement has been completed and is in substantially the form
of Exhibit C, (x) accept such Assumption Agreement, (y) record the information
contained therein in the Register and (z) give prompt notice thereof to the
Borrower.

(d) In the event that the Administrative Agent shall have received notice from
the Borrower as to any agreement with respect to a Commitment Increase on or
prior to the relevant Commitment Increase Date and the actions provided for in
clause (b) above shall have occurred by 9:00 a.m., New York City time, on such
Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the Borrower shall (i) prepay the
outstanding Revolving Credit Loans (if any) in full, (ii) simultaneously borrow
new Revolving Credit Loans hereunder in an amount equal to such prepayment, so
that, after giving effect thereto, the Revolving Credit Loans are held ratably
by the Lenders in accordance with the respective Revolving Credit Commitments of
such Lenders (after giving effect to such Commitment Increase) and (iii) pay to
the Lenders the amounts, if any, payable under subsection 3.11.

2.8 Repayment of Revolving Credit Loans

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender (except as may be otherwise provided in
subsection 2.4) the then unpaid principal amount of each Revolving Credit Loan
of such Lender on the Termination Date (or such earlier date on which the
Revolving Credit Loans become due and payable pursuant to Section 9 or
otherwise). The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Swingline Lenders the then unpaid
principal amount of each Swingline Loan on the earlier of the Termination Date
and the fifth Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Revolving Credit Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.4.

SECTION 3. CERTAIN PROVISIONS

APPLICABLE TO THE LOANS

3.1 Optional and Mandatory Prepayments

(a) The Borrower may at any time and from time to time prepay outstanding
Revolving Credit Loans or Swingline Loans, in whole or in part, without premium
or penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of LIBOR Loans and is made on a day other than the last day of the
Interest Period with respect thereto), (i)

 

38



--------------------------------------------------------------------------------

upon at least four Business Days’ irrevocable notice to the Administrative Agent
in the case of Revolving Credit Loans and (ii) in the case of Swingline Loans,
irrevocable notice to the Administrative Agent by not later than 3:00 P.M., New
York City time, on the Business Day immediately preceding the date of
prepayment, in each case ((i) and (ii) above) specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Loans, ABR Loans, a
combination thereof, if of a combination thereof, the amount allocable to each,
or of Swingline Loans. Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable by the Borrower on the
date specified therein. Partial prepayments of Multicurrency Loans shall be in
an aggregate principal amount the Dollar Equivalent of which is at least
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Partial
prepayments of Revolving Credit Loans denominated in Dollars shall be in an
aggregate principal amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Partial prepayments of Swingline Loans shall be in
an aggregate principal amount which is at least $100,000 or an integral multiple
of $100,000 in excess thereof.

(b) (i) If, at any time during the Commitment Period, for any reason the
Aggregate Revolving Credit Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrower shall, without notice
or demand, immediately prepay the Loans in an amount that equals or exceeds the
amount of such excess (or, in the case of L/C Obligations after all Loans have
been prepaid, cash collateralize such L/C Obligations in accordance with the
provisions of subsection 4.8).

(ii) If, at the end of any month during the Commitment Period, for any reason
either (A) the Aggregate Multicurrency Outstandings exceed 105% of the Aggregate
Multicurrency Commitments, (B) the Aggregate Swingline Outstandings exceeds the
Aggregate Swingline Commitment or (C) the L/C Obligations exceed the L/C
Commitment, the Borrower shall, without notice or demand, immediately prepay the
Multicurrency Loans and/or the Swingline Loans and/or cash collateralize the L/C
Obligations in accordance with the provisions of subsection 4.8, as the case may
be, in amounts such that any such excess is eliminated.

(iii) Each prepayment of Loans pursuant to this subsection 3.1(b) shall be
accompanied by any amounts payable under subsection 3.11 in connection with such
prepayment.

 

39



--------------------------------------------------------------------------------

3.2 Conversion and Continuation Options

(a) The Borrower may elect from time to time to convert LIBOR Loans to ABR Loans
by giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election. The Borrower may elect from time to time to convert ABR
Loans to LIBOR Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election in the case of LIBOR Loans in
Dollars and at least four Business Days’ prior irrevocable notice of such
election in the case of LIBOR Loans in Available Foreign Currencies. Any such
notice of conversion to LIBOR Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
LIBOR Loans and ABR Loans may be converted as provided herein, provided that
(i) no Multicurrency Loan may be converted to an ABR Loan, (ii) no Loan may be
converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a conversion is not appropriate, (iii) no Loan may be
converted into a LIBOR Loan after the date that is one month prior to the
Termination Date and (iv) no Loan may be converted from one currency to another
currency.

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no LIBOR Loan may,
except as provided in the following proviso, be continued as such (A) when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Lenders have determined that such a continuation is not
appropriate or (B) after the date that is one month prior to the Termination
Date, and provided, further, that if the Borrower shall fail to give such notice
or if such continuation is not permitted, (x) with respect to any such Loans
which are Multicurrency Loans, the Borrower shall be deemed to have specified an
Interest Period of one month and (y) all such other Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any notice pursuant to this subsection 3.2(b), the
Administrative Agent shall promptly notify each Lender thereof.

3.3 Maximum Number of Tranches

Notwithstanding anything contained herein to the contrary, after giving effect
to any Borrowing, unless consented to by the Administrative Agent in its sole
discretion, (a) there shall not be more than twelve different Interest Periods
in effect in respect of all Revolving Credit Loans at any one time outstanding,
and (b) there shall not be more than eight different Multicurrency Loans in
respect of all Revolving Credit Loans at any one time outstanding.

3.4 Interest Rates and Payment Dates

(a) Each LIBOR Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day.

 

40



--------------------------------------------------------------------------------

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Multicurrency Loan shall be a LIBOR Loan.

(d) Each Swingline Loan shall bear interest, at the election of the Borrower, at
a rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (a) in the case of any Swingline Loan that is an ABR Loan, the
ABR plus the Applicable Margin (b) in the case of any Alternative Rate Swingline
Loan, the sum of the Alternative Swingline Rate in effect on each applicable day
plus the applicable margin or (c) in the case of any Swingline LIBOR Loan, the
sum of the Swingline LIBO Rate in effect on each applicable day plus the
Applicable Margin.

(e) If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any commitment fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the overdue principal of the Loans and any such
overdue interest, commitment fee or other amount shall bear interest at a rate
per annum which is (x) in the case of principal, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this subsection
plus 2% or (y) in the case of any such overdue interest, commitment fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
commitment fee or other amount is paid in full (as well after as before
judgment).

(f) Interest pursuant to this subsection shall be payable in arrears on each
Interest Payment Date provided that interest accruing pursuant to paragraph
(e) of this subsection shall be payable from time to time on demand.

3.5 Computation of Interest and Fees

(a) (i) Whenever interest and fees are calculated on the basis of the Prime
Rate, interest shall be calculated on the basis of a 365 (or 366, as the case
may be) day year for the actual days elapsed, and(ii) whenever Multicurrency
Loans are denominated in British Pounds Sterling, interest and fees with respect
to such Multicurrency Loans shall be calculated on the basis of a 365-day year
for the actual days elapsed and (iii) whenever Multicurrency Loans are
denominated in Australian Dollars, Canadian Dollars, Singapore Dollars or Hong
Kong Dollars, interest and fees with respect to such Multicurrency Loans shall
be calculated on the basis of a 365-day year (or 366 days in a leap year) for
the actual days elapsed; and, otherwise, interest and fees shall be calculated
on the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of an Adjusted LIBO Rate with respect to a LIBOR Loan or a
Swingline LIBOR Loan. Any change in the interest rate on a Loan resulting from a
change in the ABR or the EurocurrencyStatutory Reserve RequirementsRate, shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

 

41



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to subsection 3.4(a), (b) or (c).

3.6 Inability to Determine Interest Rate

 

(a) If prior to the first day of any Interest Period:

(ai ) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or
(bii) the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as given in good faith and conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given, (w) any
LIBOR Loans (excluding Multicurrency Loans) requested to be made on the first
day of such Interest Period shall be made as ABR Loans, provided, that,
notwithstanding the provisions of subsection 2.2, the Borrower may cancel the
request for such LIBOR Loan (including Multicurrency Loans) by written notice to
the Administrative Agent one Business Day prior to the first day of such
Interest Period and the Borrower shall not be subject to any liability pursuant
to subsection 3.11 with respect to such cancelled request, (x) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans (excluding Multicurrency Loans) shall be continued as ABR Loans, and
(y) any outstanding LIBOR Loans (excluding Multicurrency Loans) shall be
converted, on the first day of such Interest Period, to ABR Loans, and (z) any
Multicurrency Loans to which such Interest Period relates shall be repaid on the
first day of such Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further LIBOR Loans shall be made or continued as such,
nor shall the Borrower have the right to convert ABR Loans to LIBOR Loans.

(b) If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurodollar Borrowing, (i) if such Borrowing shall be requested in Dollars, then
such Borrowing shall be made as ABR Loans and (ii) if such Borrowing shall be
requested in any currency other than Dollars, the LIBO Rate shall be equal to
the cost to each Lender to fund its pro rata share of such Eurodollar Borrowing
(from whatever source and using whatever methodologies as such Lender may select
in its reasonable discretion (such rate, the “COF Rate”)).

3.7 Pro Rata Treatment and Payments

(a) Except to the extent provided elsewhere in this Agreement to the contrary,
each payment of principal or interest in respect of the Loans shall be made pro
rata according to the amounts then due and owing to the respective Lenders.

 

42



--------------------------------------------------------------------------------

(b) Each Borrowing by the Borrower of Revolving Credit Loans from the Lenders
hereunder shall be made pro rata according to the Funding Commitment Percentages
of the Lenders in effect on the date of such Borrowing. Each payment by the
Borrower on account of any commitment fee hereunder and any reduction of the
Revolving Credit Commitments of the Lenders shall be allocated by the
Administrative Agent among the Lenders pro rata according to the Revolving
Credit Commitment Percentages of the Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then due and owing
to the Lenders. All payments (including prepayments) to be made by the Borrower
hereunder in respect of amounts denominated in Dollars, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s office specified in subsection 11.2, in Dollars and
in immediately available funds. All payments (including prepayments) to be made
by the Borrower hereunder with respect to principal and interest on
Multicurrency Loans shall be made without set off or counterclaim and shall be
made prior to 12:00 Noon, Local Time (or, with respect to each Loan denominated
in Swiss Francs, 8:00 A.M., Local Time), on the due date thereof, to the
Administrative Agent, for the account of the Lenders, in the city of the
Administrative Agent’s Applicable Payment Office for the applicable currency, in
the Available Foreign Currency with respect to which such Multicurrency Loan is
denominated and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the LIBOR Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a LIBOR Loan becomes due and payable on
a day other than a Business Day, the maturity of such payment shall be extended
to the next succeeding Business Day (and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension) unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) the daily average of the greater of (A) the Federal Funds Effective
Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation (in the case of a borrowing of
Revolving Credit Loans denominated in Dollars) and (ii) the greater of (A) the
daily average of the greater of (1) the Federal Funds Effective Rate and (2) a
rate determined by the Administrative Agent in accordance with banking industry
rates on interbank compensation or (B) the Administrative Agent’s reasonable
estimate of its average daily cost of funds (in the case of a borrowing of
Multicurrency Loans), in each case for the period until such

 

43



--------------------------------------------------------------------------------

Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon equal to (x) the rate per annum applicable to ABR
Loans hereunder (in the case of a borrowing of Revolving Credit Loans
denominated in Dollars) and (y) the greater of (1) the rate per annum applicable
to ABR Loans hereunder or (2) the Administrative Agent’s reasonable estimate of
its average daily cost of funds plus the Applicable Margin applicable to
Multicurrency Loans (in the case of a borrowing of Multicurrency Loans), on
demand, from the Borrower (without prejudice to any rights Borrower may have
against any such Lender).

3.8 Illegality

Notwithstanding any other provision herein, if any Lender determines that the
adoption of or any change in any Requirement of Law or any change in the
interpretation or application thereof after the date hereof shall make it
unlawful for such Lender to make or maintain LIBOR Loans or Multicurrency Loans
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) the commitment of such Lender
hereunder to make LIBOR Loans or Multicurrency Loans, continue LIBOR Loans or
Multicurrency Loans as such and convert ABR Loans to LIBOR Loans shall forthwith
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exists (which notification shall be promptly given to Borrower after the
Administrative Agent receives actual knowledge thereof), (b) such Lender’s Loans
then outstanding as LIBOR Loans (excluding Multicurrency Loans), if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and (c) such Lender’s Multicurrency Loans shall be
prepaid on the last day of the then current Interest Period with respect thereto
or within such earlier period as required by law. If any such conversion or
prepayment of a LIBOR Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.

3.9 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or any change in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit, any Application, any
LIBOR Loan, or any Multicurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (other than
(A) Non-Excluded Taxes, (B) U.S. federal withholding tax imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan

 

44



--------------------------------------------------------------------------------

pursuant to a law in effect on the date on which (I) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.13) or (II) such Lender changes its lending
office, except in each case to the extent that, pursuant to subsection 3.10,
amounts with respect to such tax was payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (C) tax attributable to such
Lender’s failure to comply with section 3.10(d) or section 3.10(e), or (D) any
U.S. federal withholding tax imposed under FATCA);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, liquidity or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the Adjusted
LIBO Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or Multicurrency Loans, or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

(b) If any Lender shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law regarding capital adequacyor
liquidity requirements or any change in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacyor liquidity
requirements (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time, the
Borrower shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

45



--------------------------------------------------------------------------------

(d) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall notify the Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled; provided that
if such Lender fails to notify the Borrower that such Lender intends to claim
any such reimbursement or compensation within 120 days after such Lender has
knowledge of its claim therefor, the Borrower shall not be obligated to
compensate such Lender for the amount of such Lender’s claim accruing prior to
the date which is 120 days before the date on which such Lender first notifies
the Borrower that it intends to make such claim; it being understood that the
calculation of the actual amounts may not be practicable within such period and
such Lender may provide such calculation as soon as reasonably practicable
thereafter without affecting or limiting the Borrower’s payment obligations
hereunder. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
agreements in this subsection shall survive the termination of this Agreement
and each other Loan Document and the payment of the Loans and all other amounts
payable hereunder and thereunder.

3.10 Taxes

(a) All payments made by or on account of any obligation of the Borrower under
any Loan Document (including, for the avoidance of doubt, any such payment made
by the Administrative Agent on behalf of the Borrower) shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (including any interest,
addition to tax or penalties applicable thereto), excluding net income taxes
(however denominated), franchise taxes and branch profits taxes, in each case,
(A) imposed as a result of the Administrative Agent or any Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (B) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document);
provided that, if any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in such Loan
Document as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase

 

46



--------------------------------------------------------------------------------

any such amounts payable to any Lender, or indemnify any Lender pursuant to the
last sentence of this section 3.10(a) for any amounts of tax, that (i) are
attributable to such Lender’s failure to comply with the requirements of section
3.10(d) or section 3.10(e) or (ii) are United States withholding taxes resulting
from any Requirement of Law in effect (including FATCA) on the date such Lender
becomes a Party to this Agreement or changes lending offices, except to the
extent such Lender’s assignor (if any) was entitled at the time of assignment,
or such Lender was entitled at the time of the change in lending office, to
receive additional amounts from the Borrower pursuant to this section 3.10(a).
Whenever any Taxes are payable by the Borrower with respect to any payment under
any Loan Document or pursuant to this section 3.10(a), as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof.

(b) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c) If (i) the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority, (ii) fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts, any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) or (ii), or any such
direct imposition, in the case of (iii).

(d) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the relevant Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentations (other than such documentation
set forth in section 3.10(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” as defined by section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on

 

47



--------------------------------------------------------------------------------

which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed copies IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with the United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN;

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such beneficial owner;

 

48



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for (i) the full amount of any Taxes attributable to such
Lender and (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of section 11.6(c)

 

49



--------------------------------------------------------------------------------

relating to the maintenance of a Participant Register, in either case, that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(g) If any Lender or the Administrative Agent determines, in its sole discretion
that it has received a refund or credit in respect of any amounts paid by the
Borrower pursuant to this section 3.10, it shall pay an amount equal to such
refund or credit to the Borrower (but only to the extent of amounts paid by the
Borrower pursuant to this section 3.10) net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of such Lender
or the Administrative Agent, agrees to repay the amount paid over to the
Borrower pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or credit. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) The agreements in this section shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

(i) For purposes of this section 3.10, the term “Lender” includes the Issuing
Lender and the Swingline Lenders and the term “applicable law” includes FATCA.

3.11 Break Funding Payments

The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur, including, to
the extent any of the Loans are denominated in any Available Foreign Currency,
the losses and expenses of such Lender attributable to the premature unwinding
of any Hedging Agreement entered into by such Lender in respect of the foreign
currency exposure attributable to such Loan, as a consequence of (a) default by
the Borrower in making a conversion into or continuation of LIBOR Loans, after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given

 

50



--------------------------------------------------------------------------------

a notice thereof in accordance with the provisions of this Agreement or any
other Loan Document, or (c) the making of a prepayment of LIBOR Loans, or the
conversion of LIBOR Loans to ABR Loans, on a day which is not the last day of an
Interest Period with respect thereto or (d) any assignment as a result of a
request by the Borrower pursuant to subsection 3.12 of any LIBOR Loan. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid or
converted, or not so borrowed, prepaid, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
prepay, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) at the applicable rate of interest
for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. This covenant shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Loans and all other amounts payable hereunder and thereunder. A
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.

3.12 Change of Lending Office

If any Lender requests compensation under Section 3.9, or requires the Borrower
to pay any amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.10(a), then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.9 or 3.10(a), as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

3.13 Replacement of Lenders.

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 3.9 or 3.10(a), (b) becomes
a Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Majority
Lenders has been obtained) with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (iv) the Borrower shall be liable to such replaced Lender
under Section 3.11 if any LIBOR Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial

 

51



--------------------------------------------------------------------------------

institution shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.6 (provided that the replacement
financial institution or the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 3.9 or 3.10(a), as the case may be, and
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Acceptance executed by the Borrower, the Administrative Agent and the
assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective. A Lender shall not
be required to make any such assignment if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under Section 3.12), the circumstances entitling the Borrower to
require such assignment cease to apply.

3.14 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b) the Revolving Credit Commitment Percentage of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (excluding from determination thereof the Revolving
Credit Commitment of such Defaulting Lender) but only to the extent the sum of
all non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 4.8 for so long as such
L/C Exposure is outstanding;

 

52



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 4.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 4.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Commitment Percentages (excluding from
determination thereof the Revolving Credit Commitment of such Defaulting
Lender); and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees (including fronting fees) payable
under Section 4.3(a) with respect to such Defaulting Lender’s L/C Exposure shall
be payable to the Issuing Lender until and to the extent that such L/C Exposure
is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, theno Swingline Lenders shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 3.14(c), and participating interestsSwingline
Exposure related to in any newly made Swingline Loan or L/C Exposure related to
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 3.14(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) theany Swingline Lender or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, theno Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lenders or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to theeach
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

53



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, theeach Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitment Percentage.

3.15 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) in the case of Revolving Credit Loans and Swingline Loans, the amount of
each Revolving Credit Loan or Swingline Loan made hereunder, the Type thereof
and each Interest Period applicable thereto, (ii) in the case of Multicurrency
Loans, the amount and currency of each Multicurrency Loans and each Interest
Period applicable thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 3.13(a) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Revolving Credit Loans of such Lender,
substantially in the form of Exhibit E with appropriate insertions as to date
and principal amount (a “Revolving Credit Note”).

(e) The Borrower agrees that, upon the request of thea Swingline Lender, the
Borrower will execute and deliver to such Lender a promissory note of the
Borrower evidencing the Swingline Loans of such Lender, substantially in the
form of Exhibit F with appropriate insertions (a “Swingline Note”).

 

54



--------------------------------------------------------------------------------

SECTION 4. LETTERS OF CREDIT

4.1 L/C Commitment

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in subsection 4.4(a), agrees to
issue standby letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or, (ii) such Issuing Lender’s Revolving Extensions of Credit shall exceed its
Revolving Credit Commitment or (iii) the Aggregate Revolving Credit Outstandings
would exceed the Aggregate Revolving Credit Commitments. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the date that
is one Business Day prior to the Termination Date, unless all the Lenders have
approved the expiry date of such Letter of Credit or such Letter of Credit shall
have been cash collateralized in a manner acceptable to the Issuing Lender. The
Existing Letters of Credit will be deemed Letters of Credit issued on the
Closing Date for all purposes hereunder.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

4.2 Procedure for Issuance of Letter of Credit

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures, provided that
if the Borrower furnishes to the Issuing Lender all of the foregoing
documentation by no later than 12:00 P.M. on the day which is at least two
Business Days prior to the proposed date of issuance, such issuance shall occur
by no later than 5:00 P.M. on the proposed date of issuance. The Issuing Lender
shall furnish a copy of such Letter of Credit to the Borrower promptly following
the issuance thereof and shall deliver the original thereof in accordance with
the relevant Application. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

4.3 Fees and Other Charges

(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin in effect from time to time with
respect to LIBOR Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date (it
being understood that with respect to the Existing Letters of Credit, the
issuance date shall be deemed to be the Closing Date). In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.125% per
annum

 

55



--------------------------------------------------------------------------------

on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each L/C Fee Payment Date after the issuance date (it being
understood that with respect to the Existing Letters of Credit, the issuance
date shall be deemed to be the Closing Date).

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

4.4 L/C Participations

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Credit Commitment Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed; provided, however,
that subject to subsection 4.4(b) hereof, notwithstanding anything in this
Agreement to the contrary, in respect of each drawing under any Letter of
Credit, the maximum amount that shall be payable by any L/C Participant, whether
as a Revolving Credit Loan pursuant to subsection 4.5 and/or as a participation
pursuant to this subsection 4.4(a), shall not exceed such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed by the Borrower. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to subsection 4.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is not paid to
the Issuing Lender on the date such payment is due, but is paid to the Issuing
Lender within three Business Days after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average of the greater of
(A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rates on interbank
compensation during the period from and including the date

 

56



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to subsection 4.4(a) is not made available to the Issuing Lender by
such L/C Participant within three Business Days after the date such payment is
due, the Issuing Lender shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon calculated from such due date at
the rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error. Notwithstanding
anything contained herein to the contrary, until a L/C Participant funds any
amount required to be paid by such L/C Participant to the Issuing Lender
pursuant to subsection 4.4(a), interest allocable to or in respect of such
amount shall be solely for the account of the Issuing Lender.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 4.4(a), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

4.5 Reimbursement Obligation of the Borrower

The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, subsection 3.4(b) and
(ii) thereafter, subsection 3.4(d). Each drawing under any Letter of Credit
shall (unless an event of the type described in subsection 9(c), or (h) shall
have occurred and be continuing with respect to the Borrower, in which case the
procedures specified in subsection 4.4 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to subsection 2.2 of ABR Loans in the amount of such drawing
(and the minimum borrowing amount in such subsection shall not apply to such
borrowing). The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
subsection 2.2, if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the relevant
Issuing Lender of such drawing under such Letter of Credit.

 

57



--------------------------------------------------------------------------------

4.6 Obligations Absolute

The Borrower’s obligations under this Section 4 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any L/C Participant, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender and
the L/C Participants that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 4.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender and the L/C Participants shall
not be liable for, and the Borrower’s Reimbursement Obligations under subsection
4.5 shall not be affected by, any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.

4.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

4.8 Cash Collateralization

If an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Majority Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account may be a “securities account”
(within the meaning of Section 8-501 of the Uniform Commercial Code as in effect
in the State of New York), in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the L/C Obligations as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of

 

58



--------------------------------------------------------------------------------

Default with respect to the Borrower described in paragraph (e) or (i) of
Section 9. Such deposit shall be held by the Administrative Agent as collateral
for the L/C Obligations under this Agreement, and for this purpose the Borrower
hereby grants a security interest to the Administrative Agent for the benefit of
the Lenders in such collateral account and in any financial assets (as defined
in the Uniform Commercial Code as in effect in the State of New York) or other
property held therein. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for L/C Obligations for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower in
respect of the other L/C Obligations at such time or, if the maturity of the
Loans has been accelerated but subject to the consent of the Issuing Lender, be
applied to satisfy other Obligations; provided, however, that the Borrower shall
be entitled to all deposits in such account at such time as no Event of Default
shall then exist.

4.9 Letter of Credit Rules

Unless otherwise expressly agreed by the Issuing Lender and the Borrower, when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to such Letter of Credit.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

5.1 Financial Condition

(a) The consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2011 and December 25, 2010,
respectively, and the related consolidated and consolidating statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by BDO Seidman, LLP, copies of which have heretofore been furnished to each
Lender, present fairly, in all material respects, the consolidated and
consolidating financial condition of the Borrower and its consolidated
Subsidiaries as at such dates, and the consolidated and consolidating results of
their operations and of their cash flows for the fiscal years then ended. All
such financial statements, including the related schedules and notes thereto,
were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as otherwise expressly
noted therein, and show all material Indebtedness and other liabilities, direct
or contingent, of the Borrower and each of its Subsidiaries as of the dates
thereof, including liabilities for taxes, material commitments and Indebtedness.
Neither the Borrower nor any of its consolidated Subsidiaries

 

59



--------------------------------------------------------------------------------

had, at the date of the most recent balance sheets referred to above, any
material Guarantee Obligation, material contingent liability or material
liability for taxes, or any material long-term lease or material forward or
long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing statements or in the notes thereto.

(b) As of the date hereof, there are no material liabilities or obligations of
the Borrower or any of its Subsidiaries, whether direct or indirect, absolute or
contingent, or matured or unmatured, other than (i) as disclosed or provided for
in the financial statements and notes thereto which are referred to above, or
(ii) which are disclosed elsewhere in this Agreement or in the Schedules hereto,
or (iii) arising in the ordinary course of business since December 31, 2011 or
(iv) created by this Agreement. As of the date hereof, the written information,
exhibits and reports furnished by the Borrower to the Lenders in connection with
the negotiation of this Agreement, taken as a whole, are complete and correct in
all material respects.

5.2 No Material Adverse Change

Since December 31, 2011, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

5.3 Organization; Powers

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite corporate or other applicable power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
applicable entity and in good standing (or equivalent status) under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (provided that no representation or warranty is
made in this subsection 5.3(d) with respect to Requirements of Law referred to
in subsections 5.8, 5.10, 5.14 or 5.15), except to the extent that the failure
of the foregoing clauses (a) (only with respect to Subsidiaries of the Borrower
which are not Guarantors), (c) and (d) to be true and correct could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Authorization; Enforceability

Each of the Borrower and its Subsidiaries has the requisite corporate or other
applicable power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party, if any, and, in the case of
the Borrower, to borrow hereunder and has taken all necessary corporate action
to authorize (in the case of the Borrower) the borrowings on the terms and
conditions of this Agreement, any Notes and any Applications and to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required with
respect to the Borrower or any of its Subsidiaries in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower or any

 

60



--------------------------------------------------------------------------------

Guarantor (if any) is a party. This Agreement and each other Loan Document to
which the Borrower or any Guarantor (if any) is, or is to become, a party has
been or will be, duly executed and delivered on behalf of the Borrower or such
Guarantor (if any). This Agreement and each other Loan Document to which the
Borrower or any Guarantor (if any) is, or is to become, a party constitutes or
will constitute, a legal, valid and binding obligation of the Borrower or such
Guarantor (if any), as the case may be, enforceable against the Borrower or such
Guarantor (if any), as the case may be, in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

5.5 Governmental Approvals; No Conflicts

The execution, delivery and performance of the Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of the Borrower or of any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect.

5.6 No Material Litigation

No litigations, investigations or proceedings of or before any arbitrator or
Governmental Authority are pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) as
to which (i) there is a reasonable likelihood of an adverse determination and
(ii) that, if adversely determined, would, individually or in the aggregate,
have a Material Adverse Effect.

5.7 Compliance with Laws and Agreements

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

5.8 Taxes

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Federal, state and other material Tax returns and reports required to have
been filed and has paid or caused to be paid all such Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.9 Purpose of Loans

The purpose of the Loans is to finance the working capital and general corporate
needs of the Borrower and each of its Subsidiaries and Affiliates, including,
but not limited to, acquisitions and the refinancing of any indebtedness of the
Borrower outstanding on the Closing Date.

5.10 Environmental Matters

(a) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or has
actual knowledge of a potential claim that is reasonably likely to result in
Environmental Liability to the Borrower or any of its Subsidiaries or (iii) has
received written notice of any claim with respect to any Environmental
Liability.

(b) Since the date of this Agreement, with respect to any Environmental
Liability, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

5.11 Disclosure

The statements and information contained herein and in any of the information
provided to the Administrative Agent or the Lenders in writing (other than
financial projections) in connection with or pursuant to this Agreement, taken
as a whole, do not contain any untrue statement of any material fact, or omit to
state a fact necessary in order to make such statements or information not
misleading in any material respect, in each case in light of the circumstances
under which such statements were made or information provided as of the date so
provided. The financial projections contained in the Confidential Information
Memorandum, furnished to the Administrative Agent and the Lenders in writing in
connection with this Agreement, have been prepared in good faith based upon
assumptions which were in the Borrower’s judgment reasonable when such
projections were made, it being acknowledged that such projections are subject
to the uncertainty inherent in all projections of future results and that there
can be no assurance that the results set forth in such projections will in fact
be realized.

5.12 Ownership of Property: Liens

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

5.13 ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of all such underfunded Plans.

5.14 Subsidiaries

TheAs of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.14 (other than those which are
“shell” or “inactive” Subsidiaries, as such terms are defined in subsection
8.4(d)) and has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.14.

5.15 Investment and Holding Company Status

Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

5.16 Guarantors

As of the Closing Date and after giving effect to the transactions contemplated
hereby, no Subsidiary has issued or is subject to any Guarantee Obligation in
respect of any debt securities or bank debt of the Borrower.

5.17 Anti-Corruption Laws and Sanctions

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary of
the Borrower or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary of the Borrower that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

63



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Loans and Letters of Credit

The agreement of each Lender to make the initial Loan requested to be made by
it, or the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction on the Closing Date of the following conditions
precedent:

(a) Unless waived by all the Lenders, the Administrative Agent’s receipt of the
following, each properly executed by a Responsible Officer of the Borrower or a
Guarantor, as the case may be (to the extent there are any Guarantors as of the
Closing Date), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Borrower and each
Guarantor (to the extent there are any Guarantors as of the Closing Date);

(ii) Revolving Credit Notes executed by the Borrower in favor of each Lender
requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;

(iii) a Swingline Note executed by the Borrower in favor of thea Swingline
Lender (if it requests such a Note) in the principal amount of the Swingline
Commitment;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and/or any of
the Guarantors (to the extent there are any Guarantors as of the Closing Date)
as the Administrative Agent may require to evidence the identities, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrower and each Guarantor (to the extent
there are any Guarantors as of the Closing Date) is duly organized or formed,
validly existing and in good standing, including certified copies of the
organization documents and certificates of good standing with respect to the
Borrower and the Guarantors (to the extent there are any Guarantors as of the
Closing Date);

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in subsections 6.2(a) and (b) have been satisfied
as of the Closing Date (including, solely for purposes of this Section 6.1, the
representations made in subsections 5.2 and 5.6);

 

64



--------------------------------------------------------------------------------

(vii) an opinion of counsel to the Borrower and the Guarantors (to the extent
there are any Guarantors as of the Closing Date) in form and substance
reasonably satisfactory to the Administrative Agent;

(viii) evidence that the Existing Facility has been or concurrently with the
Closing Date is being terminated, all Indebtedness and obligations of the
Borrower incurred thereunder have been, or with the initial Revolving Credit
Loans hereunder on the Closing Date will be, repaid and the Borrower and its
Subsidiaries released from all liability thereunder (except such as by their
express terms survive such repayment and termination), and all Liens, if any,
securing obligations under the Existing Facility have been or concurrently with
the Closing Date are being released;

(ix) a compliance certificate substantially in the form attached hereto as
Exhibit G, signed by a Responsible Officer of the Borrower dated as of the
Closing Date demonstrating compliance with the financial covenants contained in
subsection 8.1 as of the end of the fiscal quarter most recently ended prior to
the Closing Date;

(x) (i) audited financial statements of the Borrower for fiscal years 2010 and
2011 (which the Administrative Agent acknowledges it has received) and
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended after the latest fiscal year referred to in clause
(i) above (which the Administrative Agent acknowledges it has received for the
quarterly period through June 30, 2012) and such unaudited consolidated
financial statements shall not reflect any material adverse change in the
consolidated financial condition of the Borrower and its Subsidiaries from what
was reflected in the financial statements or projections previously distributed
to the Lenders; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Majority Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Borrower shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Closing Date.

(d) In the good faith judgment of the Administrative Agent and the Lenders:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Closing Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

 

65



--------------------------------------------------------------------------------

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and

(iii) the Borrower shall have received all approvals, consents and waivers, and
shall have made or given all necessary filings and notices, as shall be required
to consummate the transactions contemplated hereby without the occurrence of any
material default under, conflict with or violation of (A) any applicable law,
rule, regulation, order or decree of any Governmental Authority or arbitral
authority or (B) any agreement, document or instrument to which the Borrower or
any Subsidiary is a party or by which any of them or their properties is bound.

6.2 Conditions to Each Loan and Letter of Credit

The agreement of each Lender to make any Loan requested to be made by it on any
date, or the Issuing Lender to issue, amend, renew or extend any Letter of
Credit (including, without limitation, its initial Loan) is subject to the
satisfaction of the following conditions precedent:

(a) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents (excluding the representations made in
subsections 5.2 and 5.6) shall be true and correct in all material respects on
and as of such date as if made on and as of such date (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made or the Letter(s)
of Credit requested to be issued, amended, renewed or extended.

Each Borrowing (and request for the same) by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date hereof
that the conditions contained in this subsection have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document, the Borrower shall, and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

 

66



--------------------------------------------------------------------------------

7.1 Financial Statements.

Furnish to each Lender (the delivery of which shall be deemed made on the date
on which the Borrower provides written notice to the Administrative Agent that
such information has been posted on the Borrower’s website on the Internet at
http://www.henryschein.com or is available on the website of the U.S. Securities
and Exchange Commission at http://www.sec.gov (to the extent such information
has been posted or is available as described in such notice)):

(a) as soon as available, but in any event within 90 days (or, to the extent the
Borrower is a reporting company under the Securities Act of 1933, as amended,
such shorter period as shall be required under the applicable rules of the
Securities and Exchange Commission for the filing of its annual report on Form
10-K) after the end of each fiscal year of the Borrower, a copy of the audited
consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated and consolidating statements of operations and stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without a
qualification arising out of the scope of the audit, by BDO Seidman, LLP or any
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Majority Lenders, including an executive summary of
the management letter prepared by such accountants; provided, however, that if a
Default or Event of Default shall have occurred and shall be continuing, the
full text of such management letter shall be provided to the Administrative
Agent; and

(b) as soon as available, but in any event not later than 45 days (or, to the
extent the Borrower is a reporting company under the Securities Act of 1933, as
amended, such shorter period as shall be required under the applicable rules of
the Securities and Exchange Commission for the filing of its quarterly report on
Form 10-Q) after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated and consolidating
balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of each such quarter and the related unaudited consolidated and consolidating
statements of operations and of cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
or periods in the previous year, all certified by a Responsible Officer of the
Borrower as being fairly stated in all material respects (subject to normal,
recurring, year-end audit adjustments and the absence of GAAP notes thereto).

(c) All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (subject, in the case of the aforesaid quarterly
financial statements, to normal, recurring, year-end audit adjustments and the
absence of GAAP notes thereto).

7.2 Certificates; Other Information

Furnish to the Administrative Agent and, except under paragraph (a) below, each
of the Lenders:

(a) simultaneously with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a certificate of the chief financial officer or
treasurer of the Borrower, certifying that to the best of his knowledge (i) no
Default or Event of Default has occurred and is continuing or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, with

 

67



--------------------------------------------------------------------------------

computations demonstrating compliance (or non-compliance, as the case may be)
with the covenants contained in subsection 8.1, and (ii) such financial
statements have been prepared in accordance with GAAP (subject in the case of
subsection 7.1(b) to normal, recurring, year-end adjustments and except for the
absence of GAAP notes thereto);

(b) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;

(c) promptly after the same are available (which shall be deemed available on
the date on which the Borrower provides written notice to the Administrative
Agent that such information has been posted on the Borrower’s website on the
Internet at http://www.henryschein.com or is available on the website of the
U.S. Securities and Exchange Commission at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice)),
and in any event within five (5) Business Days after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
the Borrower or any of its Subsidiaries sends to its stockholders, and copies of
all regular, periodic and special reports and all registration statements which
the Borrower or any such Subsidiary files with the Securities and Exchange
Commission or any governmental authority which may be substituted therefor, or
with any national securities exchange or state securities administration; and

(d) upon the reasonable request of Administrative Agent, copies of documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate has received from any Multiemployer Plan with respect to such
Multiemployer Plan.

7.3 Conduct of Business and Maintenance of Existence

(a) Preserve, renew and keep in full force and effect its corporate existence
and good standing under the laws of its jurisdiction of organization (except as
could not in the aggregate be reasonably expected to have a Material Adverse
Effect or as otherwise permitted hereunder), (b) take all reasonable action to
maintain all rights, privileges and franchises necessary in the normal conduct
of its business, and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.

7.4 Payment of Obligations

Pay and discharge all of its obligations and liabilities as the same shall
become due and payable, including (a) all taxes upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property (other than Liens
permitted by subsection 8.2); and (c) all Indebtedness (other than Indebtedness
permitted under Section 8.3(b)(viii)), as and when due and payable (after giving
effect to any applicable grace periods), (i) but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
and (ii) unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.

 

68



--------------------------------------------------------------------------------

7.5 Maintenance of Properties

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.6 Maintenance of Insurance

Maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are maintained by companies engaged in
the same or similar businesses operating in the same or similar locations.

7.7 Books and Records

Maintain (a) proper books of record and account in conformity with GAAP
consistently applied in which all entries required by GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries, and (b) such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any of its Subsidiaries, except
where the failure to so comply would not result in a Material Adverse Effect.

7.8 Inspection Rights

Subject to subsection 11.14, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours as may be reasonably desired, upon
reasonable advance notice to a Responsible Officer of the Borrower or such
Guarantor (if any), as the case may be; provided, however, that (a) the
Administrative Agent and the Lenders shall not exercise such rights more often
than one time during any calendar year absent the existence of an Event of
Default; (b) the Lenders shall use reasonable efforts to coordinate with the
Administrative Agent in order to minimize the number of such inspections and
discussions and (c) when an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

69



--------------------------------------------------------------------------------

7.9 Compliance with Laws

Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

7.10 Use of Proceeds

Use the proceeds of Loans to refinance existing Indebtedness under the Existing
Facility, for working capital and general corporate purposes of the Borrower,
its Subsidiaries and its Affiliates in the ordinary course of business,
including, but not limited to, acquisitions, capital expenditures, the
repurchase of its capital stock and the Permitted Butler Parent Refinancing
Indebtedness. No part of the proceeds of any loans will be used, whether
directly or indirectly, for any purpose that entails violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

7.11 Notices

Promptly give notice to the Administrative Agent and each Lender upon obtaining
actual knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence or reasonably expected
occurrence of any ERISA Event with respect to any Plan, (ii) a failure to make
any required contribution to a Plan within the period required by applicable
law, (iii) the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iv) the institution of proceedings or the taking of any
other similar action by the PBGC or the Borrower or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, other than the termination of any
Single Employer Plan that is not a distress termination pursuant to
Section 4041(c) of ERISA where, with respect to any event listed above, the
amount of liability the Borrower or any ERISA Affiliate could reasonably be
expected to incur could reasonably be expected to have a Material Adverse
Effect; and

(d) any other development known to Borrower that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

Each notice delivered pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence or development referred to therein and stating what action the
Borrower proposes to take with respect thereto.

7.12 Guarantors

Within 10 days of any Subsidiary (other than Butler Parent and its Subsidiaries)
becoming, but only for so long as such Subsidiary shall be, a guarantor under or
with respect to any Indebtedness or other obligations under the Note Purchase
Agreements or any other debt securities or bank debt in an aggregate principal
amount exceeding $200,000,000 (it being understood that undrawn commitments in
respect of bank credit facilities shall not constitute “bank debt” for purposes
of this definition) issued by the Borrower, cause such Person to enter into a
Guarantee in the form of Exhibit I (or such other agreement in form and
substance reasonably acceptable to the Majority Lenders), and thereupon such
Person shall become a Guarantor hereunder for all purposes.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (or, in the case of subsection 8.3, the
Borrower will not permit any of its Subsidiaries to, directly or indirectly):

8.1 Financial Covenants

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four consecutive fiscal quarters of the Borrower to
exceed 3.25 to 1.0.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 4.0 to 1.0.

8.2 Limitation on Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

71



--------------------------------------------------------------------------------

(c) pledges or deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
legislation and deposits made in the ordinary course of business securing
liability to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade or government contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(e) easements, rights-of-way, restrictions, building, zoning and other similar
encumbrances or restrictions, utility agreements, covenants, reservations and
encroachments and other similar encumbrances, or leases or subleases, incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not, in the aggregate, materially detract from the value
of the properties of the Borrower and its Subsidiaries, taken as a whole, or
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(f) Liens securing Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the fair
market value of the property being acquired on the date of acquisition and
(iii) such Indebtedness was not incurred in connection with, or in anticipation
or contemplation of, an acquisition;

(g) Liens on the assets of Receivable Subsidiaries created pursuant to any
Receivables Transaction permitted pursuant to subsection 8.3(a);

(h) Liens created or arising pursuant to any Loan Documents;

(i) Liens granted by any Subsidiary in favor of the Borrower;

(j) judgment and other similar Liens arising in connection with court
proceedings in an aggregate amount not in excess of $5,000,000 (except to the
extent covered by independent third-party insurance) provided that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;

(k) any Lien on any Property of the Borrower or any Subsidiary existing on the
Closing Date and set forth on Schedule 8. 2 or any extension, renewal or
refinancing thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure
only those obligations which it secures as of the date hereof and (iii) in the
case of any extension, renewal or refinancing thereof, (x) there is no increase
in the obligations so secured and (y) such Lien does not secure additional
assets not subject to the Lien then being extended or renewed;

 

72



--------------------------------------------------------------------------------

(l) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(m) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

(n) Liens (not otherwise permitted hereunder) which secure obligations or
Indebtedness of the Borrower or any of its Subsidiaries not exceeding the
greater of (x) $200,000,000 or (y) 10% of Consolidated Total Assets at the time
such Indebtedness is incurred;

(o) any Lien over the assets, property or Equity Interests of Butler Parent and
its Subsidiaries that secures Indebtedness permitted under Section 8.3(b)(viii);
provided that such Lien does not at any time cover any additional assets or
property other than products or proceeds thereof; or

(p) Liens granted by any Subsidiary of the Borrower that are contractual rights
of set-off or netting arrangements relating to pooled deposit or sweep accounts
of such Subsidiary to permit satisfaction of overdraft or similar obligations
(including with respect to netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements) incurred in the
ordinary course of business of such Subsidiary.

8.3 Limitation on Indebtedness

Create, issue, incur, assume, become liable in respect of or suffer to exist:

(a) any Indebtedness pursuant to any Receivables Transaction, except for
Indebtedness pursuant to all Receivables Transactions that is (i) non-recourse
with respect to the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) and (ii) in an aggregate principal amount at any time outstanding
not exceeding 15% of Consolidated Total Assets at such time; or

(b) any Indebtedness of any of the Subsidiaries other than (i) Indebtedness of
any Receivables Subsidiary pursuant to any Receivables Transaction permitted
under subsection 8.3(a), (ii) any Indebtedness of any Subsidiary as a guarantor
under or pursuant to any of those certain Note Purchase Agreements, so long as
such Subsidiaries are Guarantors, (iii) any Indebtedness of any Subsidiary
existing on the Closing Date and set forth on Schedule 8.3 and any refinancing
thereof; provided, that the then outstanding principal amount thereof is not
increased and the weighted average maturity thereof is not decreased, (iv) any
Indebtedness of any Subsidiary which is a Guarantor, (v) any Indebtedness of any
Subsidiary owed to the Borrower or any other Subsidiary, (vi) any Indebtedness
arising in respect of capital leases or purchase money obligations incurred in
accordance with subsection 8.2(h), (vii) any other Indebtedness of Subsidiaries
in an aggregate principal amount at any time outstanding not to exceed the
greater of (x) $200,000,000400,000,000 or (y) 10% of Consolidated Total Assets
at

 

73



--------------------------------------------------------------------------------

the time such Indebtedness is incurred, (viii) (A) Indebtedness of Butler Parent
and its Subsidiaries under the Butler Credit Agreement in a principal amount not
to exceed $330,000,000 at any time, and (B) Permitted Butler Parent Refinancing
Indebtedness in respect thereof, (ix) Indebtedness of any Subsidiary of the
Borrower in respect of netting services, automatic clearinghouse arrangements,
overdraft protections and similar arrangements in each case in connection with
deposit accounts in the ordinary course of business, and (x) any Guarantee
Obligation of the Borrower in respect of Indebtedness incurred by any Subsidiary
under clause (ix) hereof up to an aggregate principal amount not to exceed
$75,000,000150,000,000 at any time outstanding.

8.4 Fundamental Changes

Liquidate, windup or dissolve (or suffer any liquidation or dissolution), or
merge, consolidate with or into, or convey, transfer, lease, sell, assign or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default or Event of
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and (B) when any Foreign Subsidiary is merging with a Domestic
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving
Person;

(b) any (i) Subsidiary may sell, transfer, contribute, convey or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Borrower or to a Domestic Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must also be a wholly-owned Subsidiary; or (ii) Foreign Subsidiary
may sell, transfer, contribute, convey or otherwise dispose of all of its assets
(upon voluntary liquidation or otherwise), to any other Foreign Subsidiary;

(c) any Subsidiary formed solely for the purpose of effecting an acquisition may
be merged or consolidated with any other Person; provided that the continuing or
surviving corporation of such merger or consolidation shall be a Subsidiary;

(d) “Inactive” or “shell” Subsidiaries (i.e., a Person that is not engaged in
any business and that has total assets of $1,000,000 or less) may be dissolved
or otherwise liquidated, provided that all of the assets and properties of any
such Subsidiaries are transferred to the Borrower or another Subsidiary upon
dissolution/liquidation and the aggregate total assets of all Subsidiaries
permitted to be dissolved or otherwise liquidated under this clause (d) shall
not exceed $20,000,000;

(e) the Borrower may merge or consolidate with any Person, provided that the
Borrower shall be the continuing or surviving Person; and

 

74



--------------------------------------------------------------------------------

(f) the Borrower and its Subsidiaries may make Dispositions expressly permitted
by Section 8.5.

8.5 Dispositions

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete, out-moded or worn-out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and cash equivalents in connection with cash
management in the ordinary course of business;

(c) Dispositions of property by any Subsidiary to the Borrower or to any other
Subsidiary;

(d) Dispositions of Receivables pursuant to Receivables Transactions permitted
under subsection 8.3(a);

(e) the nonexclusive license of intellectual property of the Borrower or any of
its Subsidiaries to third parties in the ordinary course of business;

(f) without limitation to clause (a), the Borrower and its Subsidiaries may sell
or exchange specific items of machinery or equipment, so long as the proceeds of
each such sale or exchange is used (or contractually committed to be used) to
acquire (and results within one year of such sale or exchange in the acquisition
of) replacement items of machinery or equipment of reasonably equivalent Fair
Market Value; and

(g) other Dispositions where (i) in the good faith opinion of the Borrower, the
Disposition is an exchange for consideration having a Fair Market Value at least
equal to that of the property Disposed of and is in the best interest of the
Borrower or the applicable Subsidiary, as the case may be; (ii) immediately
after giving effect to such Disposition, no Default or Event of Default would
exist; and (iii) immediately after giving effect to such Disposition, the
Disposition Value of all property that was the subject thereof in any fiscal
four quarter period of the Borrower plus the Fair Market Value of any other
property Disposed of during such four quarter period does not equal or exceed
15% of Consolidated Total Assets as of the end of the then most recently ended
fiscal quarter of Borrower.

8.6 ERISA

Engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), which, with respect to any event listed above, could
reasonably be expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

8.7 Transactions with Affiliates

Enter into any transaction of any kind with any Affiliate of the Borrower, other
than for compensation and upon fair and reasonable terms with Affiliates in
transactions that are otherwise permitted hereunder no less favorable to the
Borrower or any Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, provided, the foregoing
restriction shall not apply to (a) any transaction between the Borrower and any
of its Subsidiaries or between any of its Subsidiaries, (b) reasonable and
customary fees paid to members of the Boards of Directors of the Borrower and
its Subsidiaries, (c) transactions effected as part of a Receivables Transaction
or (d) compensation arrangements of officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business.

8.8 Restrictive Agreements

Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to prohibitions, restrictions and conditions
(x) imposed by law, (y) contained in any of the Loan Documents or (z) contained
in the organizational documents of Butler Parent and its Subsidiaries (including
their respective operating, management or partnership agreements, as applicable)
to the extent that such prohibition, restriction or condition applies only to
the property, assets or Equity Interests of, or dividends, distributions, loans,
advances, repayments or guarantees by, Butler Parent and its Subsidiaries,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.8 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness (including the Butler
Credit Documents and the loan documentation with respect to any Permitted Butler
Parent Refinancing Indebtedness) permitted by this Agreement if such
restrictions or conditions apply only to the property, assets or Equity
Interests securing any such Indebtedness and, in the case of the Butler Credit
Documents and any loan documentation with respect to Permitted Butler Parent
Refinancing Indebtedness, such restrictions or conditions apply only to the
property, assets or Equity Interests of Butler Parent and its Subsidiaries;
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and, (vi) clauses
(a) and (b) of the foregoing shall not apply to agreements governing
Indebtedness not restricted by, or Indebtedness permitted under, Section 8.3
that contain restrictions no more materially restrictive, taken as a whole, than
those contained in this Agreement and, in any event, in the case of any
restriction subject to clause (a) above, include an exception permitting this
Agreement (or any refinancing or replacement thereof permitted under such
agreement) to be secured on an equal and ratable basis with any such applicable
Indebtedness., (vii) clause (b) shall not apply to (x) agreements governing
Indebtedness of a Subsidiary of the Borrower owed to the Borrower or
(y) agreements governing Indebtedness of a

 

76



--------------------------------------------------------------------------------

Subsidiary of the Borrower that is a joint venture owed to the Borrower or any
other lender under such agreement to the extent the Borrower is the
administrative agent (or equivalent role) under such agreement and such
restriction applies only to the property, assets or Equity Interests of, or
dividends, distributions, loans, advances, repayments or guarantees by, such
Subsidiary and (viii) clause (b) shall not apply to restrictions contained in
the organizational documents of a Subsidiary that is a joint venture to the
extent that such restriction applies only to the property, assets or Equity
Interests of, or dividends, distributions, loans, advances, repayments or
guarantees by, such Subsidiary.

8.9 Use of Proceeds

The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 9. EVENTS OF DEFAULT

Any of the following shall constitute an Event of Default:

(a) The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within threefive Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;

(b) Any representation or warranty made or deemed made by the Borrower or any
Guarantor (if any) herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement shall prove to have been
incorrect or misleading in any material respect when made or deemed made or
furnished;

(c) (i) The Borrower shall default in the observance or performance of any
covenant contained in subsection 7.10, subsection 7.11(a), subsection 7.12 or
Section 8; or (ii) the Borrower shall default in the observance or performance
of any covenant contained in subsection 7.1, and such default shall continue
unremedied for a period of 15 days; or (iii) the Borrower shall default in the
observance or performance of any other agreement contained in this Agreement
(other than as provided above in this Section), and such default described in
this clause (c)(iii) shall continue unremedied for a period of 30 days; provided
that if any such default covered by this clause (c)(iii), (x) is not capable of
being remedied within such 30-day period, (y) is capable of being remedied
within an additional 30-day period and (z) the Borrower is diligently pursuing
such remedy during the period contemplated by (x) and (y) and has advised the
Administrative Agent as to the remedy thereof, the first 30-day period referred
to in this

 

77



--------------------------------------------------------------------------------

clause (c)(iii) shall be extended for an additional 30-day period but only so
long as (A) the Borrower continues to diligently pursue such remedy, (B) such
default remains capable of being remedied within such period and (C) any such
extension could not reasonably be expected to have a Material Adverse Effect;

(d) The Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than Indebtedness permitted under Section 8.3(b)(viii)),
when and as the same shall become due and payable (after giving effect to all
applicable grace periods, if any);

(e) An event or condition occurs that results in any Material Indebtedness
(other than Indebtedness permitted under Section 8.3(b)(viii)) becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness (other than Indebtedness permitted under
Section 8.3(b)(viii))] or any trustee or agent on its or their behalf to cause
any Material Indebtedness (other than Indebtedness permitted under
Section 8.3(b)(viii)) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(f) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Guarantor (if any) or any Significant Subsidiary
(other than Butler Parent and its Subsidiaries) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Guarantor (if any) or any Significant
Subsidiary (other than Butler Parent and its Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(g) The Borrower, any Guarantor (if any) or any Significant Subsidiary (other
than Butler Parent and its Subsidiaries) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Guarantor (if any) or any Significant
Subsidiary (other than Butler Parent and its Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take any action for the purpose of effecting
any of the foregoing or (vii) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(h) An ERISA Event shall have occurred that, in the reasonable credit judgment
of the Majority Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 

78



--------------------------------------------------------------------------------

(i) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of all the Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or the Borrower or any Guarantor (if any) denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; one or more judgments (to the extent not
covered by insurance where insurance coverage has been acknowledged) for the
payment of money in an aggregate amount in excess of $75,000,000 shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or paragraph (g) above, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Lenders, the Administrative Agent may,
or upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit in accordance with the provisions of subsection
4.8. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
then due and owing Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full (or in the
event that the acceleration that required the funding of such cash collateral
account is rescinded by the Lenders), the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). The Borrower hereby expressly waives
presentment, demand of payment, protest and all notices whatsoever (other than
any notices specifically required hereby).

 

79



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Appointment

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the Administrative Agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2 Delegation of Duties

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

10.3 Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.

 

80



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
(other than any such liability or expense resulting from the gross negligence or
willful misconduct of the Administrative Agent). The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

10.5 Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders (or, to the extent required by this Agreement, all of the Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

81



--------------------------------------------------------------------------------

10.6 Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification

The Lenders agree to indemnify each Agent and its officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower in accordance with
the terms hereof and without limiting the obligation of the Borrower to do so),
ratably according to their respective Revolving Credit Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and non-appealable decision of a court of competent jurisdiction to have
resulted from such Agent Indemnitee’s gross negligence or willful misconduct.
The agreements in this subsection shall survive the payment of the Loans and all
other amounts payable hereunder. Notwithstanding anything

 

82



--------------------------------------------------------------------------------

contained herein to the contrary, the Issuing Lender and Swingline Lenders shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 10 with respect to any acts taken or omissions suffered by the
Issuing Lender or Swingline Lenders, as the case may be, as fully as if the term
“Administrative Agent” as used in this Section 10 included the Issuing Lender
and Swingline Lenders with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the Issuing Lender and Swingline
Lenders, as the case may be.

10.8 Administrative Agent in Its Individual Capacity

The Person serving as the Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower as though the Person serving as the Administrative Agent were not the
Administrative Agent hereunder and under the other Loan Documents. With respect
to the Loans made by it and with respect to any Letter of Credit issued or
participated in by it, the Person serving as the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Person serving as
the Administrative Agent in its individual capacity.

10.9 Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower provided that any such resignation by JPMCB
shall also constitute its resignation as Issuing Lender and a Swingline Lender.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Majority Lenders shall appoint
from among the Lenders a successor Administrative Agent for the Lenders, which
successor Administrative Agent (provided that it shall have been approved by the
Borrower), shall succeed to the rights, powers and duties of the Administrative
Agent hereunder. Effective upon such appointment and approval, the term
“Administrative Agent” shall mean such successor Administrative Agent, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

10.10 The Joint Lead Arrangers, the Sole Bookrunner, the Syndication Agent and
the Co-Documentation Agents

None of the Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Agents shall have
or be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Agents in
deciding to enter into this Agreement or in taking or not taking any action
hereunder.

 

83



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers

(a) Except as provided in subsection 11.1(b), neither this Agreement nor any
other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
subsection. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate or amount of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Multicurrency Commitment, Revolving Credit Commitment, Swingline Commitment or
L/C Commitment or reduce the amount of or extend the date of any payment
required pursuant to Section 3.1(b), in each case without the consent of each
Lender affected thereby, (ii) amend, modify or waive any provision of this
subsection, reduce the percentage specified in the definitions of Majority
Leaders, or amend or modify any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder, or consent to the assignment
or transfer by the Borrower or any Guarantor (if any) of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, (iii) release all or
substantially all of the Guarantors (if any) (except where such release is
expressly permitted elsewhere in this Agreement without such consent) without
the written consent of all the Lenders, or (iv) (A) amend, modify or waive any
provision of Section 10 without the written consent of the then Administrative
Agent, (B) affect the rights or duties of the Issuing Lender under this
Agreement or any other Loan Document without the written consent of the then
Issuing Lender or (C) affect the rights or duties of Swingline Lenders under
this Agreement or any other Loan Document without the written consent of then
Swingline Lenders; and further provided, however, that no such waiver and no
such amendment, supplement or modification shall amend, modify or waive any
provision of any Guarantee executed and delivered pursuant to subsection 7.12
without the written consent of the Guarantors. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrower, the Guarantors (if any), the Lenders,
the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Guarantors (if any), the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

 

84



--------------------------------------------------------------------------------

(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
additional freely-convertible eurocurrencies may be added as Available Foreign
Currencies, upon execution and delivery by the Borrower, the Administrative
Agent and all of the Lenders of an amendment providing for such addition. The
Administrative Agent shall give prompt written notice to each Lender of any such
amendment.

(c) Furthermore, notwithstanding the foregoing, the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

11.2 Notices

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any of the Guarantors (if any), to Henry Schein, Inc.,
135 Duryea Road, Melville, New York, 11747, Attention of Chief Financial Officer
(Telecopy No. (631) 843-5541), with a copy to Proskauer Rose LLP, 1585 Broadway,
New York, New York, 10036-8299, Attention of Jack P. Jackson, Esq. (Telecopy No.
(212) 969-2900);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 395
North Service Road, Suite 302, Melville, NY 11747, Attention of Michelle
Cipriani, (Telecopy No. (917) 464-7002) with a copy to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. (+44 (0)207 777 2360);

(iii) if to the Issuing Lender, to it at JPMorgan Chase Bank, N.A., 10420
Highland Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of Mabelyn Retana
(Telecopy No. (813) 432-5162);

(iv) if to theJPMorgan Chase Bank, N.A. in its capacity as Swingline Lender, to
it at JPMorgan Chase Bank, 10 South Dearborn, Floor 7 Chicago, IL 60603-2003,
Attention of Maribel Lorenzo (Telecopy No. (312) 385-7096); and

(v) if to any other Swingline Lender or Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire and notified to
the Borrower in accordance with the provisions hereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Lenders; provided that the foregoing shall not
apply to notices pursuant to subsection 2.4 or Section 4 unless otherwise agreed
by the Administrative Agent and the applicable Lender. The Administrative Agent
or the Borrower may, in its discretion, agree to

 

85



--------------------------------------------------------------------------------

accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

11.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable and invoiced out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent, (b) to pay
or reimburse each Lender and the Administrative Agent for all its reasonable and
invoiced out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement or any of the other Loan
Documents, including, without limitation, the Attorney Costs of one outside
counsel (unless there is an actual or perceived conflict of interest, in which
case each Lender affected thereby may retain its own counsel) and applicable
local counsel of each Lender and of the Administrative Agent, (c) to pay, and
indemnify and hold harmless each Lender and the Administrative Agent and each of
their affiliates and their respective officer, directors, employees,
administrative agents and advisors (each, an “indemnified party”) from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment,

 

86



--------------------------------------------------------------------------------

supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, provided
that the Borrower shall have no obligation hereunder to any indemnified party
with respect to any of the foregoing fees or liabilities which arise from the
gross negligence or willful misconduct of such indemnified party determined in a
court of competent jurisdiction in a final non-appealable judgment, and (d) to
pay, and indemnify and hold harmless each indemnified party from and against,
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with, or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the properties (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any indemnified
party with respect to indemnified liabilities arising from the gross negligence
or willful misconduct of such indemnified party determined in a court of
competent jurisdiction in a final non-appealable judgment. No indemnified party
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
indemnified party. No party hereto shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.
The agreements in this subsection shall survive the termination of this
Agreement and each other Loan Document and repayment of the Loans and all other
amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither the Borrower nor any of the
Guarantors (if any) may assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
subsection. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this subsection) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender, the Swingline Lenders and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

87



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

  (A) the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an “Approved Fund” (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Assignee; and, provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and

 

  (B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of a Lender
or an “Approved Fund” (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, the amount of the Revolving Credit Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance, substantially in the form of Exhibit H
(hereinafter, an “Assignment and Acceptance”), with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $5,000,000
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if a Default or
an Event of Default has occurred and is continuing;

 

  (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement:

 

  (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

 

88



--------------------------------------------------------------------------------

  (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a duly completed administrative questionnaire (containing
all pertinent information relating to such assignee; hereinafter an
“Administrative Questionnaire”); and

 

  (E) in the case of an assignment to a “CLO” (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Acceptance between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to subsection 11.1(a) that affects such
CLO.

For the purposes of this subsection 11.6(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is an
institutional fund which invests primarily in bank loans and similar extensions
of credit, any other institutional fund that invests primarily in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this subsection, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
subsections 3.8, 3.9, 3.10, 3.11 and 11.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection 11.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this subsection.

 

89



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lenders and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lenders and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Credit Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to subsection 11.1(a) that
affects such Participant. Subject to paragraph (c)(ii) of this subsection, the
Borrower agrees that each Participant shall be entitled to the benefits of
subsections 3.8, 3.9, 3.10 and 3.11 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 11.7 as though it were a Lender, provided
such Participant agrees to be subject to subsection 11.7 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other

 

90



--------------------------------------------------------------------------------

obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
subsection 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater payment. No Participant shall be entitled
to the benefits of subsection 3.10 unless such Participant complies with
subsection 3.10(d) and (e) as though it were a Lender and such Participant
agrees to be subject to the provisions of sections 3.11 and 3.12 as though it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank, and this subsection shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Subsidiaries and Affiliates
which has been delivered to such Lender by or on behalf of the Borrower pursuant
to this Agreement or which has been delivered to such Lender by or on behalf of
the Borrower in connection with such Lender’s credit evaluation of such Borrower
and its Subsidiaries and Affiliates prior to becoming a party to this Agreement.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

11.7 Adjustments; Set-off

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it then
due and owing, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsections 9(f) and (g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it then due and owing, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating

 

91



--------------------------------------------------------------------------------

interest in such portion of each such other Lender’s Loans or the Reimbursement
Obligations owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.; provided further, that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower or the
Guarantors (if any), any such notice being expressly waived by the Borrower and
the Guarantors (if any) to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Borrower
or any of the Guarantors (if any); provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lenders and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. Each Lender agrees promptly to notify the Borrower or any such
Guarantor (if any) and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

11.9 Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

92



--------------------------------------------------------------------------------

11.10 Integration

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof or thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11 GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

93



--------------------------------------------------------------------------------

11.13 Acknowledgements

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any of the Guarantors (if any)
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on the
one hand, and the Borrower and the Guarantors (if any), on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, the Guarantors (if any), and the Lenders.

11.14 Confidentiality

Each Lender agrees to keep confidential any written or oral information
(a) provided to it by or on behalf of the Borrower or any of its Subsidiaries
pursuant to or in connection with this Agreement or any other Loan Document or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent,
the Issuing Lender or any other Lender, (ii) to any Transferee or any
prospective Transferee which receives such information having been made aware of
the confidential nature thereof and having agreed to abide by the provisions of
this subsection 11.14, (iii) to its employees, directors, agents, attorneys,
accountants and other professional advisors, and to employees and officers of
its Affiliates who agree to be bound by the provisions of this subsection 11.14
and who have a need for such information in connection with this Agreement or
other transactions or proposed transactions with the Borrower, (iv) upon the
request or demand of any Governmental Authority having jurisdiction over such
Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) subject to an agreement to comply with the provisions of this subsection,
to any actual or prospective counter-party (or its advisors) to any Swap
Agreement, (vii) which has been publicly disclosed other than in breach of this
Agreement, (viii) in connection with the exercise of any remedy hereunder or any
litigation to which such Lender is a party, or (ix) which is received by such
Lender from a Person who, to such Lender’s knowledge or reasonable belief, is
not under a duty of confidentiality to the Borrower or the applicable
Subsidiary, as the case may be.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

94



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.15 USA Patriot Act

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

11.16 Judgment

The Borrower, the Administrative Agent and each Lender hereby agree that if, in
the event that a judgment is given, in relation to any sum due the
Administrative Agent or any Lender hereunder, in an Available Foreign Currency
(the “Judgment Currency”), the Borrower agrees to indemnify the Administrative
Agent or such Lender, as the case may be, to the extent that the Dollar
Equivalent amount which could have been purchased on the Business Day following
receipt of such sum is less than the sum which could have been so purchased by
the Administrative Agent had such purchase been made on the day on which such
judgment was given or, if such day is not a Business Day, on the Business Day
immediately preceding the giving of such judgment, and if the amount so
purchased exceeds the amount which could have been so purchased had such
purchase been made on the day on which such judgment was given or, if such day
is not a Business Day, on the Business Day immediately preceding such judgment,
the Administrative Agent or the applicable Lender agrees to remit such excess to
the Borrower. The agreements in this subsection shall survive the termination of
this Agreement and each other Loan Document and the payment of the Loans and all
other Obligations.

11.17 WAIVERS OF JURY TRIAL

THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWINGLINE
LENDERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

95



--------------------------------------------------------------------------------

11.18 No Fiduciary Duty.

The Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Credit Parties, on the one hand, and the
Borrower and its management, stockholders or creditors is intended to be or has
been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether the Credit
Parties have advised or are advising the Loan Parties on other matters, and the
relationship between the Credit Parties, on the one hand, and the Borrower, on
the other hand, in connection herewith and therewith is solely that of creditor
and debtor, (b) the Credit Parties, on the one hand, and the Borrower, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor does the Borrower rely on, any fiduciary duty to
the Borrower or its affiliates on the part of the Credit Parties, (c) the
Borrower is capable of evaluating and understanding, and the Borrower
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Borrower
has been advised that the Credit Parties are engaged in a broad range of
transactions that may involve interests that differ from the Borrower’s
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Borrower, (e) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent the Borrower
has deemed appropriate in the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (f) each Credit Party has been, is, and
will be acting solely as a principal and, except as otherwise expressly agreed
in writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Borrower or its affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those
obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Borrower and the Credit Parties.

 

96



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE IA

NAMES AND REVOLVING CREDIT COMMITMENTS OF LENDERS

 

LENDER

   MULTICURRENCY
COMMITMENT
($)      REVOLVING
CREDIT
COMMITMENT
($)  

JPMorgan Chase Bank, N.A.

     24,750,000         57,750,000   

HSBC Bank USA, N.A.

     24,750,000         57,750,000   

U.S. Bank National Association

     15,000,000         35,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     15,000,000         35,000,000   

UniCredit Bank AG, New York Branch

     15,000,000         35,000,000   

The Bank of New York Mellon

     15,000,000         35,000,000   

Bank of America, N.A.

     9,000,000         21,000,000   

TD Bank, N.A.

     9,000,000         21,000,000   

ING Bank N.V., Dublin Branch

     9,000,000         21,000,000   

Australia and New Zealand Banking Group Limited

     7,500,000         17,500,000   

Morgan Stanley Bank, N.A.

     3,000,000         7,000,000   

De Lage Landen Financial Services Inc.

     3,000,000         7,000,000   

TOTAL

     150,000,000         350,000,000   



--------------------------------------------------------------------------------

SCHEDULE IB

SWINGLINE COMMITMENTS

 

SWINGLINE LENDER

   SWINGLINE COMMITMENT ($)  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   



--------------------------------------------------------------------------------

Exhibit C

AMENDED FORM OF GUARANTEE



--------------------------------------------------------------------------------

CONFORMED VERSION

EXHIBIT I

 

 

GUARANTEE1

made by

[NAMES OF SUBSIDIARIES]

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of             , 20            

 

 

 

1  Conformed to reflect amendments made pursuant to the First Amendment, dated
as of September 22, 2014.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINED TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Other Definitional Provisions

     2    SECTION 2.  

GUARANTEE

     2   

2.1

 

Guarantee

     2   

2.2

 

Right of Contribution

     3   

2.3

 

No Subrogation

     3   

2.4

 

Amendments, etc. with respect to the Borrower Obligations

     4   

2.5

 

Guarantee Absolute and Unconditional

     4   

2.6

 

Reinstatement

     5   

2.7

 

Payments

     5    SECTION 3.  

THE ADMINISTRATIVE AGENT

     5    SECTION 4.  

MISCELLANEOUS

     5   

4.1

 

Amendments in Writing

     5   

4.2

 

Notices

     5   

4.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     5   

4.4

 

Enforcement Expenses; Indemnification

     6   

4.5

 

Successors and Assigns

     6   

4.6

 

Set-Off

     6   

4.7

 

Counterparts

     7   

4.8

 

Severability

     7   

4.9

 

Section Headings

     7   

4.10

 

Integration

     7   

4.11

 

GOVERNING LAW

     7   

4.12

 

Submission To Jurisdiction; Waivers

     7   

4.13

 

Acknowledgements

     8   

4.14

 

Additional Guarantors

     8   

4.15

 

WAIVER OF JURY TRIAL

     8    SCHEDULES      Schedule 1  

Notice Addresses

   ANNEXES      Annex 1  

Form of Assumption Agreement

  

 

i



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of             , 20    , made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of September 12, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc. (the “Borrower”), the Lenders, the
Administrative Agent, HSBC Bank USA, National Association, as Syndication Agent,
and U.S. Bank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
UniCredit Bank AG and The Bank of New York Mellon, as Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be used in part to enable the Borrower to make valuable transfers to one or more
of the other Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a requirement under Section 7.12 of the Credit Agreement that,
within 10 days of any Subsidiary (other than Butler Parent and its Subsidiaries)
becoming a guarantor under any Indebtedness or other obligations under the Note
Purchase Agreements or any other debt securities or bank debt in an aggregate
principal amount exceeding $200,000,000 issued by the Borrower, such Subsidiary
must enter into this Guarantee and thereupon become a Guarantor under the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Borrower Obligations”: collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower under the
Credit Agreement and the other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement or any other applicable Loan Document after the maturity of
the Loans and interest accruing at the then applicable rate provided in the
Credit Agreement or any other applicable Loan Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Notes, the other Loan Documents, Swap Agreements
entered into with Lenders or their Affiliates or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all Attorney Costs of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of the Credit Agreement or any other
Loan Document).; provided that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Borrower
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

“Guarantee”: this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Guarantee (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Guarantee or any other Loan
Document).

“Guarantors”: as defined in the preamble hereto.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations (other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor).

 

2



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Subject to Section 2(b), each Guarantor agrees that the Borrower Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

3



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Majority Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any guarantee or right of offset
at any time held by the Administrative Agent or any Lender for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released.

2.5 Guarantee Absolute and Unconditional. Each Guarantor, to the maximum extent
permitted by applicable law, waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor, to the maximum extent
permitted by applicable law, waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such guarantee or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

 

4



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the New York office of the Administrative Agent.

SECTION 3. THE ADMINISTRATIVE AGENT

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Guarantee shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

SECTION 4. MISCELLANEOUS

4.1 Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Credit Agreement.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

4.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

5



--------------------------------------------------------------------------------

4.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guarantee, but only to the same extent
the Borrower would be required to do so pursuant to Section 11.5 of the Credit
Agreement.

(d) The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

4.5 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

4.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default pursuant to Section 9 of the Credit Agreement shall have occurred and be
continuing, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement or any
other Loan Document, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Lender shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Notwithstanding the foregoing, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of the
Administrative Agent and each Lender under this Section 4.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have.

 

6



--------------------------------------------------------------------------------

4.7 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

4.8 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.10 Integration. This Guarantee and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.11 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

7



--------------------------------------------------------------------------------

4.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.14 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 7.12 of the Credit
Agreement shall become a Guarantor for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR] By:  

 

  Title:

 

9



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of             , 20    , made by             
(the “Additional Guarantor”), in favor of             , as administrative agent
(in such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Henry Schein, Inc. (the “Borrower”), the Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent, and HSBC Bank USA, National Association, as
Syndication Agent, and U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, have entered into a Credit Agreement, dated as of
September 12, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee, dated as of             , 20     (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 4.14 of
the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

Exhibit D

Form of Acknowledgement and Consent

September 22, 2014

Reference is made to the Credit Agreement dated as of September 12, 2012 (as
amended from time to time, the “Credit Agreement”), among Henry Schein, Inc.,
the Lenders and other parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent. Capitalized terms used but not defined herein are used
with the meanings assigned to them in the Credit Agreement.

Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of September 22, 2014 (the “First Amendment”), to the Credit
Agreement, and agrees with respect to each Loan Document to which it is a party
that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to the First
Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

[                                ] By:  

 

 

Name:

Title: